Exhibit 10.1

EXECUTION COPY

$115,000,000

CREDIT AGREEMENT

Dated as of February 23, 2007,

Among

HUGHES NETWORK SYSTEMS, LLC

and

HNS FINANCE CORP.,

as Co-Borrowers,

THE LENDERS PARTY HERETO,

BEAR STEARNS CORPORATE LENDING INC.,

as Administrative Agent

and

BEAR, STEARNS & CO. INC.,

as Syndication Agent

 

--------------------------------------------------------------------------------

BEAR, STEARNS & CO. INC.,

as Lead Arranger and Bookrunning Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I.

Definitions

 

SECTION 1.01    Defined Terms    1 SECTION 1.02    Terms Generally    13

ARTICLE II.

The Credits

 

SECTION 2.01    Commitments    13 SECTION 2.02    Loans and Borrowings    13
SECTION 2.03    Requests for Loans    14 SECTION 2.04    Funding of Borrowings
   14 SECTION 2.05    Interest Elections    15 SECTION 2.06    Repayment of
Loans; Evidence of Debt    16 SECTION 2.07    Optional Prepayment    16 SECTION
2.08    Fees.    17 SECTION 2.09    Interest    17 SECTION 2.10    Alternate
Rate of Interest    17 SECTION 2.11    Increased Costs    18 SECTION 2.12   
Break Funding Payments    19 SECTION 2.13    Taxes    19 SECTION 2.14   
Payments Generally; Pro Rata Treatment; Sharing of Set-offs    20 SECTION 2.15
   Mitigation Obligations; Replacement of Lenders    21 SECTION 2.16   
Illegality    22

ARTICLE III.

Representations and Warranties

 

SECTION 3.01    Organization; Powers    23 SECTION 3.02    Authorization    23
SECTION 3.03    Enforceability    23 SECTION 3.04    Governmental Approvals   
23 SECTION 3.05    Financial Statements    24 SECTION 3.06    No Material
Adverse Change or Material Adverse Effect    24 SECTION 3.07    Title to
Properties; Possession Under Leases    24 SECTION 3.08    Subsidiaries    25
SECTION 3.09    Litigation; Compliance with Laws    25 SECTION 3.10    Federal
Reserve Regulations    25 SECTION 3.11    Investment Company Act    25 SECTION
3.12    Tax Returns    25 SECTION 3.13    No Material Misstatements    26
SECTION 3.14    Employee Benefit Plans    26 SECTION 3.15    Environmental
Matters    27 SECTION 3.16    Solvency    27 SECTION 3.17    Labor Matters    27

 

i



--------------------------------------------------------------------------------

SECTION 3.18    Communications Licenses, etc.    28 SECTION 3.19    Use of
Proceeds.    28

ARTICLE IV.

Conditions of Lending

ARTICLE V.

Affirmative Covenants

 

SECTION 5.01    Existence; Businesses and Properties    30 SECTION 5.02   
Insurance    30 SECTION 5.03    Taxes    31 SECTION 5.04    Financial
Statements, Reports, etc.    31 SECTION 5.05    Use of Proceeds.    32
SECTION 5.06    Further Assurances.    32 SECTION 5.07    Compliance with
Covenants in Annex A    33

ARTICLE VI.

Events of Default

 

SECTION 6.01    Events of Default    33 SECTION 6.02    [Reserved]    35

ARTICLE VII.

The Agents

 

SECTION 7.01    Appointment.    35 SECTION 7.02    Delegation of Duties.    35
SECTION 7.03    Exculpatory Provisions    35 SECTION 7.04    Reliance by
Administrative Agent    35 SECTION 7.05    Notice of Default    36 SECTION 7.06
   Non-Reliance on Agents and Other Lenders    36 SECTION 7.07   
Indemnification    36 SECTION 7.08    Agent in Its Individual Capacity    37
SECTION 7.09    Successor Administrative Agent    37 SECTION 7.10    Syndication
Agent; Lead Arranger    37

ARTICLE VIII.

Miscellaneous

 

SECTION 8.01    Notices    37 SECTION 8.02    Survival of Agreement    38
SECTION 8.03    Binding Effect    38 SECTION 8.04    Successors and Assigns   
38 SECTION 8.05    Expenses; Indemnity    41 SECTION 8.06    Right of Set-off   
42

 

ii



--------------------------------------------------------------------------------

SECTION 8.07    Applicable Law    42 SECTION 8.08    Waivers; Amendment    42
SECTION 8.09    Interest Rate Limitation    43 SECTION 8.10    Entire Agreement
   44 SECTION 8.11    WAIVER OF JURY TRIAL    44 SECTION 8.12    Severability   
44 SECTION 8.13    Counterparts    44 SECTION 8.14    Headings    44 SECTION
8.15    Jurisdiction; Consent to Service of Process    44 SECTION 8.16   
Confidentiality    45 SECTION 8.17    Direct Website Communications    45
SECTION 8.18    USA PATRIOT ACT    46 SECTION 8.19    Joint and Several
Liability; Postponement of Subrogation; Borrower Representative    46

ARTICLE IX.

Guarantees

 

SECTION 9.01    Guarantee    47 SECTION 9.02    Limitation on Subsidiary Loan
Party Liability.    48 SECTION 9.03    Subsidiary Loan Parties May Consolidate,
etc., on Certain Terms.    48 SECTION 9.04    Releases.    49

 

iii



--------------------------------------------------------------------------------

Annexes, Exhibits and Schedules

 

Annex A    Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of
Administrative Questionnaire Schedule 2.01    Commitments Schedule 3.08   
Subsidiaries Schedule 3.09    Litigation Schedule 3.12    Taxes

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of February 23, 2007, (this “Agreement”), among HUGHES
NETWORK SYSTEMS, LLC, a Delaware limited liability company (the “Borrower”), HNS
FINANCE CORP., a Delaware corporation (“HNS Finance” and, together with the
Borrower, the “Co-Borrowers”), the LENDERS party hereto from time to time, BEAR
STEARNS CORPORATE LENDING INC., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, BEAR, STEARNS & CO. INC., as
syndication agent (in such capacity, the “Syndication Agent”), and BEAR,
STEARNS & CO. INC., as lead arranger and bookrunning manager (in such capacity,
the “Lead Arranger”).

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Loans on the Closing Date in an aggregate principal amount not in excess of
$115,000,000.

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below and the terms defined in Section 1.01 of Annex
A shall have the meanings specified therein, which terms defined in Section 1.01
of Annex A are hereby incorporated herein by reference:

“ABR” shall mean for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Base CD Rate in effect on such day
plus 1% and (c) the Federal Funds Effective Rate in effect on such day plus  1/2
of 1%. For purposes hereof: “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Reference Lender as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by the Reference Lender
in connection with extensions of credit to debtors); “Base CD Rate” shall mean
the sum of (a) the product of (i) the Three-Month Secondary CD Rate and (ii) a
fraction, the numerator of which is one and the denominator of which is one
minus the CD Reserve Percentage and (b) the CD Assessment Rate; and “Three-Month
Secondary CD Rate” shall mean, for any day, the secondary market rate for
three-month certificates of deposit reported as being in effect on such day (or,
if such day shall not be a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day), or, if such rate shall not be so reported on such day or
such next preceding Business Day, the average of the secondary market quotations
for three-month certificates of deposit of major money center banks in New York
City received at approximately 10:00 A.M., New York City time, on such day (or,
if such day shall not be a Business Day, on the next preceding Business Day) by
the Reference Lender from three New York City negotiable certificate of deposit
dealers of recognized standing selected by it. Any change in the ABR due to a
change in the Prime Rate, the Three-Month Secondary CD Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate, the Three-Month Secondary CD Rate or the
Federal Funds Effective Rate, respectively.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the ABR in accordance with the provisions of Article II.

 

1



--------------------------------------------------------------------------------

“Acceptable Exclusions” shall mean

(a) war, invasion or hostile or warlike action in time of peace or war,
including action in hindering, combating or defending against an actual,
impending or expected attack by:

(i) any government or sovereign power (de jure or de facto),

(ii) any authority maintaining or using a military, naval or air force,

(iii) a military, naval or air force, or

(iv) any agent of any such government, power, authority or force;

(b) any anti-satellite device, or device employing atomic or nuclear fission or
fusion, or device employing laser or directed energy beams;

(c) insurrection, strikes, labor disturbances, riots, civil commotion,
rebellion, revolution, civil war, usurpation, or action taken by a government
authority in hindering, combating or defending against such an occurrence,
whether there be declaration of war or not;

(d) confiscation, nationalization, seizure, restraint, detention, appropriation,
requisition for title or use by or under the order of any government or
governmental authority or agent (whether secret or otherwise or whether civil,
military or de facto) or public or local authority or agency;

(e) nuclear reaction, nuclear radiation, or radioactive contamination of any
nature, whether such loss or damage be direct or indirect, except for radiation
naturally occurring in the space environment;

(f) electromagnetic or radio frequency interference, except for physical damage
to the Satellite directly resulting from such interference;

(g) willful or intentional acts of the directors or officers of the named
insured, acting within the scope of their duties, designed to cause loss or
failure of the Satellite;

(h) an act of one or more individuals, whether or not agents of a sovereign
power, for political or terrorist purposes and whether the loss, damage or
failure resulting therefrom is accidental or intentional;

(i) any unlawful seizure or wrongful exercise of control of the Satellite made
by any individual or individuals acting for political or terrorist purposes;

(j) loss of revenue, incidental damages or consequential loss;

(k) extra expenses, other than the expenses insured under such policy;

(l) third party liability;

(m) loss of a redundant component(s) that does not cause a transponder failure;
and

(n) such other similar exclusions or modifications to the foregoing exclusions
as may be customary for policies of such type as of the date of issuance or
renewal of such coverage.

 

2



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next  1/16 of 1%) equal to (a) the LIBO Rate in effect for such Interest
Period divided by (b) one minus the Statutory Reserves applicable to such
Eurocurrency Borrowing, if any.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fee Letter” shall mean the fee letter between the
Administrative Agent and the Borrower dated as of February 6, 2007, as may be
amended, restated, supplemented or otherwise modified from time to time.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B.

“Agent Parties” shall have the meaning assigned to such term in Section 8.17(c).

“Agents” shall mean the Administrative Agent and the Syndication Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement and shall include all Exhibits and Schedules hereto.

“Apollo” shall mean Apollo Management, L.P. and its Affiliates.

“Applicable Margin” shall mean for any day with respect to any Loan, 2.50% per
annum in the case of any Eurocurrency Loan and 1.50% per annum in the case of
any ABR Loan.

“Applicable Premium” means, with respect to Loans being prepaid on any
prepayment date, the greater of (A) 1.0% of the outstanding principal amount of
such Loans and (B) the excess of: (a) the present value at such prepayment date
of (i) the prepayment price of the Loans on the first anniversary of the Closing
Date (such prepayment price being set forth in the table appearing in
Section 2.07(b) hereof) plus (ii) all required interest payments due on such
Loans (assuming that the LIBO Rate through maturity would remain constant as of
the date of the prepayment) through the first anniversary of the Closing Date
(excluding accrued but unpaid interest), computed using a discount rate equal to
the Treasury Rate as of such prepayment date plus 50 basis points; over (b) the
then outstanding principal amount of such Loans.

“Approved Fund” shall have the meaning assigned to such term in Section 8.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required by such assignment and acceptance), in the form of Exhibit
A or such other form as shall be approved by the Administrative Agent.

“Bank Indebtedness” means any and all amounts payable under or in respect of the
Senior Credit Agreement or the other Senior Loan Documents, as amended,
restated, supplemented, waived, replaced, restructured, repaid, refunded,
refinanced or otherwise modified from time to time (including after termination
of the Senior Credit Agreement), including principal, premium (if any), interest
(including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Borrower whether or not a claim
for post-filing interest is allowed in such proceedings), fees, charges,
expenses, reimbursement obligations, guarantees and all other amounts payable
thereunder or in respect thereof.

 

3



--------------------------------------------------------------------------------

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean a group of Loans of a single Type and made on a single
date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Borrowing Minimum” shall mean $500,000.

“Borrowing Multiple” shall mean $100,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed ; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“CD Assessment Rate” shall mean for any day as applied to any ABR Loan, the
annual assessment rate in effect on such day that is payable by a member of the
Bank Insurance Fund maintained by the Federal Deposit Insurance Corporation (the
“FDIC”) classified as well-capitalized and within supervisory subgroup “B” (or a
comparable successor assessment risk classification) within the meaning of 12
C.F.R. § 327.4 (or any successor provision) to the FDIC (or any successor) for
the FDIC’s (or such successor’s) insuring time deposits at offices of such
institution in the United States.

“CD Reserve Percentage” shall mean for any day as applied to any ABR Loan, that
percentage (expressed as a decimal) which is in effect on such day, as
prescribed by the Board, for determining the maximum reserve requirement for a
Depositary Institution (as defined in Regulation D of the Board as in effect
from time to time) in respect of new non-personal time deposits in Dollars
having a maturity of 30 days or more.

A “Change of Control” shall mean:

(a) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all the assets of the Borrower and its Subsidiaries, taken
as a whole, to a Person other than any of the Permitted Holders; or

(b) the Borrower becomes aware (by way of a report or any other filing pursuant
to Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
of the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than any of the Permitted Holders, in a single transaction
or in a related series of transactions, by way of merger, amalgamation,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision), of more than 50% of the total voting power of the Voting Stock of
the Borrower or any Parent of the Borrower; or

 

4



--------------------------------------------------------------------------------

(c) the first day on which the Board of Directors of the Parent shall cease to
consist of a majority of directors who are Continuing Directors.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.11(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date.

“Charges” shall have the meaning assigned to such term in Section 8.09.

“Closing Date” shall mean February 23, 2007, the date on which the Loans are
originally made.

“Co-Borrower” shall have the meaning assigned to such term in the preamble
hereto.

“Commitments” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 2.01. The aggregate
amount of all Lender Commitments on the Closing Date is $115,000,000.

“Communications Licenses” shall mean, collectively, all FCC Licenses and all
Foreign Licenses.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.11, 2.12, 2.13 or 8.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

“Continuing Directors” means, as of any date of determination, members of the
Board of Directors of the Borrower who: (a) were members of the Board of
Directors of the Borrower or the Parent on April 13, 2006; or (b) were either
(i) nominated for election by the Board of Directors of the Borrower or the
Parent, a majority of whom were directors on April 13, 2006 or whose election or
nomination for election was previously approved by a majority of directors
nominated for election pursuant to this clause (i) or who were designated or
appointed pursuant to clause (ii) below, or (ii) designated or appointed by a
Permitted Holder.

“Contributed SPACEWAY Assets” shall have the meaning assigned to such term in
the Transaction Agreement.

“Debt Documents” shall mean, collectively, the Senior Note Indenture and the
Senior Notes and any other agreements entered into in connection therewith.

 

5



--------------------------------------------------------------------------------

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“DIRECTV” shall mean The DIRECTV Group, Inc., a Delaware corporation.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“Earth Station” shall mean any earth station of the Borrower or any of its
Subsidiaries that is the subject of a license granted by the FCC.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the generation, management, Release or
threatened Release of, or exposure to, any Hazardous Material or to health and
safety matters (to the extent relating to the environment or Hazardous
Materials).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by the
Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by the
Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan under Section 4042 of ERISA; (f) the
incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower, a Subsidiary or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower, a Subsidiary or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

 

6



--------------------------------------------------------------------------------

“Eurocurrency Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of
Article II.

“Event of Default” shall have the meaning assigned to such term in Section 6.01.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America (or any state
thereof) or the jurisdiction under the laws of which such recipient is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable Lending Office is located, (b) any branch profits tax or
any similar tax that is imposed by any jurisdiction described in clause
(a) above and (c) in the case of a Lender making a Loan to the Borrower, any
withholding tax imposed by the United States that is in effect and would apply
to amounts payable hereunder to such Lender at the time such Lender becomes a
party to such Loan to the Borrower (or designates a new Lending Office) or is
attributable to such Lender’s failure to comply with Section 2.13(e) with
respect to such Loan except to the extent that such Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from a Loan Party with respect to any
withholding tax pursuant to Section 2.13(a) or Section 2.13(c).

“Facility” shall mean the Commitments and the extensions of credit made
hereunder by the Lenders.

“FCC” shall mean the Federal Communications Commission or any governmental
authority substituted therefor.

“FCC Licenses” shall mean all authorizations, licenses and permits, including
experimental authorizations, issued by the FCC or any governmental authority
substituted therefor to the Borrower or any of its Subsidiaries, under which the
Borrower or any of its Subsidiaries is authorized to launch and operate any of
its Satellites or to operate any of its Earth Stations (other than
authorizations, orders, licenses or permits that are no longer in effect).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next  1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next  1/100 of 1%) of the quotations for the day of such
transactions received by the Reference Lender from three Federal funds brokers
of recognized standing selected by it.

“Fees” shall have the meaning assigned to such term in Section 2.08.

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Licenses” shall mean all authorizations, orders, licenses, permits,
approvals, consents, and rights issued to the Borrower or any of its
Subsidiaries by any foreign Governmental Authority pursuant to any statute,
rule, regulation or policy regarding the operation of channels of radio
communications and/or the provisions of communications or telecommunications
services (other than authorizations, orders, licenses or permits that are no
longer in effect).

 

7



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP to a Foreign Subsidiary (and not as a consolidated Subsidiary of the
Borrower) shall mean generally accepted accounting principles in effect from
time to time in the jurisdiction of organization of such Foreign Subsidiary.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” means any guarantee of the obligations of the Co-Borrowers under
this Agreement by any Person in accordance with the provisions of this
Agreement.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“HNS Finance” shall have the meaning assigned to such term in the preamble
hereto.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 8.05(b).

“Ineligible Institution” shall mean the Persons identified in writing to the
Administrative Agent by the Borrower on or prior to the Closing Date, and as may
be identified in writing to the Administrative Agent by the Borrower from time
to time thereafter, with the written consent of the Administrative Agent, by
delivery of a notice thereof to the Administrative Agent setting forth such
Person or Persons (or the Person or Persons previously identified to the
Administrative Agent that are to be no longer considered “Ineligible
Institutions”).

“Information Memorandum” shall mean the Information Memorandum dated February
2007.

“In-Orbit Insurance” shall mean, with respect to any Satellite (or, if the
entire Satellite is not owned by the Borrower or any Subsidiary, as the case may
be, the portion of the Satellite it owns or for which it has risk of loss),
insurance or other contractual arrangement providing for coverage against the
risk of loss of or damage to such Satellite (or portion, as applicable)
attaching upon the expiration of the launch insurance therefor (or, if launch
insurance is not procured, upon the initial completion of in-orbit testing) and
attaching, during the commercial in-orbit service of such Satellite (or portion,
as applicable), upon the expiration of the immediately preceding corresponding
policy or other contractual arrangement, as the case may be, subject to the
terms and conditions set forth in this Agreement.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Loan in accordance with Section 2.05.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a

 

8



--------------------------------------------------------------------------------

Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day that would have been an Interest Payment Date had successive
Interest Periods of three months’ duration been applicable to such Borrowing
and, in addition, the date of any refinancing or conversion of such Borrowing
with or to a Borrowing of a different Type and (b) with respect to any ABR Loan,
the last day of each calendar quarter.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 9 or 12 months, if at the time of the relevant Borrowing
or at the time of any subsequent continuation or conversion, all Lenders make
interest periods of such length available), as the Borrower may elect, or the
date any Eurocurrency Borrowing is converted to an ABR Borrowing in accordance
with Section 2.05 or repaid or prepaid in accordance with Section 2.06 or 2.07
and Sections 2.04 and 2.09 of Annex A hereto; provided, however, that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.

“Law” shall mean any treaty, intergovernmental arrangement, multinational,
national, federal, state, provincial or local law, statute, ordinance, rule,
regulation, judgment, order, injunction, decree, determination or arbitration
award, of any Governmental Authority.

“Lead Arranger” shall have the meaning assigned to such term in the preamble
hereto.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 8.04.

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in the currency of such Borrowing (as reflected on the
applicable Telerate screen page), for a period equal to such Interest Period;
provided that to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
average (rounded upward, if necessary, to the next  1/100 of 1%) of the
respective interest rates per annum at which deposits in the currency of such
Borrowing are offered for such Interest Period to major banks in the London
interbank market by the Administrative Agent at approximately 11:00 a.m., London
time, on the Quotation Day for such Interest Period.

“Loan Documents” shall mean this Agreement and any promissory note issued under
Section 2.06(e).

“Loan Obligations” shall mean all amounts owing to the Administrative Agent or
any Lender pursuant to the terms of this Agreement or any other Loan Document.

“Loan Parties” shall mean the Co-Borrowers and the Subsidiary Loan Parties.

 

9



--------------------------------------------------------------------------------

“Loans” shall mean the loans made by the Lenders pursuant to this Agreement.

“Local Time” shall mean New York City time.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean the existence of any event, development or
circumstance that has had or could reasonably be expected to have a material
adverse effect on (a) the business, property, operations or condition (financial
or otherwise) of the Borrower and its subsidiaries, taken as a whole, or (b) the
validity or enforceability of any of the Loan Documents or the rights and
remedies of the Administrative Agent and the Lenders thereunder.

“Maturity Date” shall mean April 15, 2014.

“Maximum Rate” shall have the meaning assigned to such term in Section 8.09.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.15(c).

“Note” shall have the meaning assigned to such term in Section 2.06(e).

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, the Loan Documents, and any and all interest
and penalties related thereto.

“Parent” shall mean, with respect to any Person, any direct or indirect parent
company of such Person whose only material assets consist of the common Capital
Stock of such Person.

“Participant” shall have the meaning assigned to such term in Section 8.04(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Permitted Holders” shall mean Hughes Communications, Inc. and its Affiliates.
Any Person or group whose acquisition of beneficial ownership constitutes a
Change of Control in respect of which a Change of Control Offer is made in
accordance with the requirements of this Agreement will thereafter, together
with its Affiliates, constitute an additional Permitted Holder.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
and in respect of which the Borrower, any Subsidiary or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 8.17(b).

 

10



--------------------------------------------------------------------------------

“Pro Forma Balance Sheet” shall have the meaning assigned to such term in
Section 3.05(b).

“Quotation Day” shall mean, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.

“Reference Lender” shall mean Deutsche Bank A.G.

“Register” shall have the meaning assigned to such term in Section 8.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having Loans outstanding,
that taken together, represent more than 50% of the sum of all Loans
outstanding.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

“Senior Note Indenture” shall mean the Indenture dated as of April 13, 2006,
made by the Co-Borrowers, in favor of the Trustee thereunder, pursuant to which
the Senior Notes were issued, as may be amended, restated, supplemented or
otherwise modified from time to time.

“Senior Notes” shall mean the $450,000,000 in aggregate principal amount of
unsecured senior notes due 2014 issued by the Co-Borrowers pursuant to the
Senior Note Indenture.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” of the Borrower within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC or any successor provision.

 

11



--------------------------------------------------------------------------------

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

“Subsidiary Loan Party” means any Person that Incurs a Guarantee; provided that
upon the release or discharge of such Person from its Guarantee in accordance
with this Agreement, such Person ceases to be a Subsidiary Loan Party.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a Swap Agreement.

“Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.

“Total Assets” shall mean, with respect to any Person, the total consolidated
assets of such Person and its Subsidiaries, as shown on the most recent balance
sheet.

“Transaction Agreement” and “Transactions” shall have the meaning assigned to
such terms in the Senior Credit Agreement as in effect on the date hereof.

“Treasury Rate” means with respect to the Loans, as of the applicable prepayment
date, the yield to maturity as of such prepayment date of United States Treasury
securities with a constant maturity (as compiled and published in the most
recent Federal Reserve Statistical Release H.15 (519) that has become publicly
available at least two business days prior to such prepayment date (or, if such
Statistical Release is no longer published, any publicly available source of
similar market data)) most nearly equal to the period from such prepayment date
to the first anniversary of the Closing Date; provided, however, that if the
period from such prepayment date to the first anniversary of the Closing Date,
is less than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

 

12



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II.

The Credits

SECTION 2.01 Commitments. Subject to, and upon, the terms and conditions set
forth herein, each Lender having a Commitment severally agrees to make a Loan or
Loans on the Closing Date to the Borrower in United States dollars in an
aggregate principal amount equal to the respective Commitment made by such
Lender.

SECTION 2.02 Loans and Borrowings. (a) Loans (i) shall be made on the Closing
Date, (ii) may be repaid or prepaid in accordance with the provisions hereof,
but once repaid or prepaid, may not be reborrowed, (iii) shall not exceed for
any such Lender the Commitment of such Lender and (iv) shall not exceed in the
aggregate the total of all Commitments. The Commitments shall terminate upon the
earlier of (i) the making of the Loans and (ii) 5:00 p.m. Local Time on the
Closing Date. On the Maturity Date, all then unpaid Loans (which, for the
avoidance of doubt, shall equal an aggregate principal amount of $115,000,000,
less any repayments prior to the Maturity Date) shall be repaid in full.

(b) Subject to Section 2.10, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any ABR Loan or Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement and
such Lender shall not be entitled to any amounts payable under Section 2.11 or
2.13 solely in respect of increased costs resulting from such exercise and
existing at the time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Revolving Borrowing is made,

 

13



--------------------------------------------------------------------------------

such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum. Borrowings of
more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of 8 Eurocurrency Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Loans. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by written notice not later than
(i) 12:00 noon, Local Time three Business Days before the Closing Date, in the
case of a Eurocurrency Borrowing and (ii) 12:00 noon, Local Time one Business
Day before the Closing Date, in the case of an ABR Borrowing. Each such
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by clause (a) of the
definition of the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of three months’ duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the Closing Date by wire transfer of immediately
available funds by 12:00 noon, Local Time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated to the Administrative Agent by the Borrower.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the Closing Date that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each
day from and including

 

14



--------------------------------------------------------------------------------

the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to ABR Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. If the Borrower pays such amount
to the Administrative Agent, then such amount shall constitute a reduction of
such Borrowing.

SECTION 2.05 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the Borrowing Request and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone (x) in the case of a
conversion into a Eurocurrency Borrowing or a continuation of a Eurocurrency
Borrowing, three Business Days prior to such conversion or continuation date and
(y) in the case of a conversion into an ABR Borrowing or a continuation of an
ABR Borrowing, one Business Day prior to such conversion or continuation date.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing;

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by clause (a) of the definition of the term “Interest
Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

15



--------------------------------------------------------------------------------

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the written request (including a request through
electronic means) of the Required Lenders, so notifies the Borrower, then, so
long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

SECTION 2.06 Repayment of Loans; Evidence of Debt. (a) The Co-Borrowers hereby
unconditionally promise to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of the Loans on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of Loans made hereunder, and the Type thereof and the Interest
Period (if any) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) any amount received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 8.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.07 Optional Prepayment.

(b) At any time prior to the first anniversary of the Closing Date, the Borrower
may prepay the Loans, at its option, in whole at any time or in part from time
to time, upon at least three Business Days’ prior notice (subject to breakage
costs set forth in Section 2.12), at a prepayment price equal to 100% of the
principal amount of the Loans prepaid plus the Applicable Premium as of, and
accrued and unpaid interest to, the applicable date of prepayment.

(c) On or after first anniversary of the Closing Date, the Borrower may prepay
the Loans, at its option, in whole at any time or in part from time to time,
upon not less than three Business Days’ prior notice (subject to breakage costs
set forth in Section 2.12), at the prepayment prices (expressed as percentages
of principal amount) set forth below plus accrued and unpaid interest, if any,
on the Loans prepaid to the applicable prepayment date, if prepaid during the
twelve-month period beginning on the anniversary of the Closing Date falling
during the years indicated below:

 

Year

   Percentage  

2008

   102 %

2009

   101 %

2010 and thereafter

   100 %

 

16



--------------------------------------------------------------------------------

SECTION 2.08 Fees.

The Borrower agrees to pay to the Administrative Agent, for the account of the
Administrative Agent, the fees set forth in the Administrative Agent Fee Letter,
at the times specified therein (the “Fees”). All Fees shall be paid on the dates
due, in immediately available funds, to the Administrative Agent. Once paid,
none of the Fees shall be refundable under any circumstances.

SECTION 2.09 Interest. (a) ABR Loans shall bear interest at the ABR plus the
Applicable Margin.

(b) Eurocurrency Loans shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Loan plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall at the option of the Administrative Agent bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section; provided that this paragraph (c) shall not apply to any
Event of Default that has been waived by the Lenders pursuant to Section 8.08.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e) Calculation of interest shall be on the basis of the actual days elapsed in
a year of 360 days (or 365 or 366 days, as the case may be, in the case of
(i) ABR Loans based on the Prime Rate or (ii) Loans in any jurisdiction where
the relevant interbank market practice is to use a 365 or 366 day year). The
applicable ABR, Adjusted LIBO Rate or LIBO rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.10 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

17



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such borrowing shall be made as an ABR Borrowing.

SECTION 2.11 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender has determined that it will make a request for
increased compensation pursuant to this Section 2.11, such Lender shall notify
the Borrower thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender, as applicable, notifies the Borrower of the

 

18



--------------------------------------------------------------------------------

Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided, further, that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.12 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.15, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event incurred by such Lender. In the case of a Eurocurrency Loan, such loss,
cost or expense to any Lender shall be the amount determined by such Lender to
be the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue a Eurocurrency
Loan, for the period that would have been the Interest Period for such Loan),
over (ii) the amount of interest which would accrue on such principal amount for
such period at the interest rate which such Lender would bid were it to bid, at
the commencement of such period, for deposits in dollars of a comparable amount
and period from other banks in the Eurodollar market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.13 Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if a Loan
Party shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or any Lender, as
applicable, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Loan Party shall make such deductions and
(iii) such Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as applicable, on or with respect to any payment by or on account of any
obligation of such Loan Party hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to such Loan Party by a Lender
or by the Administrative Agent on its own behalf, on behalf of another Agent or
on behalf of a Lender, shall be conclusive absent manifest error.

 

19



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), to the extent such Lender is legally entitled to do so, at the time or
times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law as may reasonably be requested by the
Borrower to permit such payments to be made without such withholding tax or at a
reduced rate; provided that no Lender shall have any obligation under this
paragraph (e) with respect to any withholding Tax imposed by any jurisdiction
other than the United States if in the reasonable judgment of such Lender such
compliance would subject such Lender to any material unreimbursed cost or
expense or would otherwise be disadvantageous to such Lender in any material
respect.

(f) If the Administrative Agent or a Lender receives a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.13, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.13 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (including any Taxes imposed with respect to such refund)
as is determined by the Administrative Agent or Lender in good faith and in its
sole discretion, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that such
Loan Party, upon the request of the Administrative Agent or such Lender, agrees
to repay as soon as reasonably practicable the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the Loan
Parties or any other Person.

SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees, or of amounts
payable under Sections 2.11, 2.12, or 2.13, or otherwise) prior to 2:00 p.m.,
Local Time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except that payments pursuant to
Sections 2.11, 2.12, 2.13 and 8.05 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or

 

20



--------------------------------------------------------------------------------

before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due from the Borrower hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
(c) shall apply). The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(b) or 2.14(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.15 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.11, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.13, then

 

21



--------------------------------------------------------------------------------

such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.11 or 2.13, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.11, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.13, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 8.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.13,
such assignment will result in a reduction in such compensation or payments.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 8.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default then exists, the Borrower shall have the right
(unless such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans, and its Commitments hereunder to one or more assignees reasonably
acceptable to the Administrative Agent, provided that: (a) all Loan Obligations
of the Borrower owing to such Non-Consenting Lender being replaced shall be paid
in full to such Non-Consenting Lender concurrently with such assignment, and
(b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. In connection with any such assignment the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 8.04. Each Lender hereby grants to
the Administrative Agent an irrevocable power of attorney (which power is
coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any Assignment and Acceptance necessary to effectuate any assignment
of such Lender’s interest hereunder in the circumstances contemplated by this
Section 2.15.

SECTION 2.16 Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Loans to
Eurocurrency Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), either
convert all Eurocurrency Loans of such Lender to ABR Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

22



--------------------------------------------------------------------------------

ARTICLE III.

Representations and Warranties

The Borrower represents and warrants to each of the Lenders that:

SECTION 3.01 Organization; Powers. The Borrower and each of its Subsidiaries
(a) is a limited liability company or corporation duly organized, validly
existing and in good standing (or, if applicable in a foreign jurisdiction,
enjoys the equivalent status under the laws of any jurisdiction of organization
outside the United States) under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify could not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.

SECTION 3.02 Authorization. The execution, delivery and performance by the
Borrower, and each of the Subsidiary Loan Parties of each of the Loan Documents
to which it is a party, and the borrowings hereunder (a) have been duly
authorized by all corporate, stockholder, or limited liability company action
required to be obtained by the Borrower and such Subsidiary Loan Parties and
(b) will not (i) violate (A) any provision of law, statute, rule or regulation,
or of the certificate or articles of incorporation or other constitutive
documents or by-laws of the Borrower or any such Subsidiary Loan Parties,
(B) any applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which the
Borrower or any such Subsidiary Loan Parties is a party or by which any of them
or any of their property is or may be bound, (ii) be in conflict with, result in
a breach of or constitute (alone or with notice or lapse of time or both) a
default under, give rise to a right of or result in any cancellation or
acceleration of any right or obligation (including any payment) or to a loss of
a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02, could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower or any such Subsidiary Loan Parties, other
than Permitted Liens.

SECTION 3.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document when executed and
delivered by each Loan Party that is party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against each such
Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

SECTION 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution, delivery and performance
by the Loan Parties of the Loan Documents, except for (a) such

 

23



--------------------------------------------------------------------------------

as have been made or obtained and are in full force and effect and (b) such
actions, consents, approvals, registrations or filings the failure to be
obtained or made which could not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.05 Financial Statements.

(a) The Borrower has heretofore furnished to the Lenders copies of the
Information Memorandum, which has been prepared in good faith based on
assumptions believed by the Borrower to have been reasonable as of the date of
delivery thereof (it being understood that such assumptions are based on good
faith estimates of certain items and that the actual amount of such items on the
Closing Date is subject to change).

(b) The unaudited pro forma consolidated balance sheet and related statements of
operations and cash flows of the Borrower, together with its consolidated
Subsidiaries, as at September 30, 2006 (including the notes thereto) (the “Pro
Forma Balance Sheet”), copies of which have heretofore been furnished to each
Lender (via inclusion in the Information Memorandum), have been prepared giving
effect (as if such events had occurred on such date) to the Incurrence of the
Loans. The Pro Forma Balance Sheet has been prepared in good faith based on
assumptions believed by the Borrower to have been reasonable as of the date of
delivery thereof (it being understood that such assumptions are based on good
faith estimates of certain items and that the actual amount of such items on the
Closing Date is subject to change), and presents fairly in all material respects
on a pro forma basis the estimated financial position of the Borrower and its
consolidated Subsidiaries as at the Closing Date, assuming that the events
specified in the preceding sentence had actually occurred at such date.

(c) The Borrower has heretofore furnished to the Lenders the unaudited
consolidated balance sheet of it and its consolidated subsidiaries as at
September 30, 2006 and the related consolidated statements of operations,
changes in consolidated equity and cash flows of it and its consolidated
subsidiaries for the three and nine months ended September 30, 2006, in each
such case, copies of which have heretofore been furnished to each Lender, except
as disclosed in the Information Memorandum, have been prepared in accordance
with GAAP (except for the absence of footnotes and subject to year-end audit
adjustments) applied consistently throughout the periods involved and Regulation
S-X under the Securities Act of 1933, as amended, and present fairly the
financial condition and results of operations of it and its subsidiaries, as of
and on such dates set forth on such financial statements.

SECTION 3.06 No Material Adverse Change or Material Adverse Effect. Since
September 30, 2006, other than as expressly disclosed in the Information
Memorandum, there has been no event, development or circumstance that has had or
could reasonably be expected to have a material adverse effect on (a) the
business, property, operations or condition (financial or otherwise) of the
Borrower and its subsidiaries, taken as a whole, or (b) the validity or
enforceability of any of the Loan Documents or the rights and remedies of the
Administrative Agent and the Lenders thereunder.

SECTION 3.07 Title to Properties; Possession Under Leases.

(a) The Borrower and each of its Restricted Subsidiaries have good and
marketable title to or leasehold interest in all properties that are necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, free and clear of all Liens (other than any Liens
permitted by this Agreement) and except where the failure to have such good
title could not reasonably be expected to have a Material Adverse Effect.

(b) Each of the Borrower and its Subsidiaries owns or possesses, or could obtain
ownership or possession of or rights under, on terms not materially adverse to
it, all patents, trademarks,

 

24



--------------------------------------------------------------------------------

service marks, trade names, copyrights, licenses and rights with respect thereto
necessary for the present conduct of its business, without any conflict (of
which the Borrower has been notified in writing) with the rights of others, and
free from any burdensome restrictions on the present conduct of their
businesses, except where such conflicts and restrictions could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 3.08 Subsidiaries.

(a) Schedule 3.08 sets forth as of the Closing Date the name and jurisdiction of
incorporation, formation or organization of each Subsidiary of the Borrower and,
as to each such Subsidiary, the percentage of each class of Equity Interests
owned by the Borrower or by any such Subsidiary.

(b) As of the Closing Date, no Subsidiary of the Borrower guarantees the
obligations of the Co-Borrowers under the Senior Notes other than the Subsidiary
Loan Parties.

SECTION 3.09 Litigation; Compliance with Laws. (a) As of the Closing Date except
as set forth on Schedule 3.09, there are no actions, suits or proceedings at law
or in equity or, to the knowledge of the Borrower, investigations by or on
behalf of any Governmental Authority or in arbitration now pending, or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any of its Subsidiaries or any business, property or rights of any
such Person (i) that involve any Loan Document or (ii) as to which an adverse
determination is reasonably probable and which, if adversely determined, could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b) Except as set forth on Schedule 3.09, none of the Borrower, its Subsidiaries
and their respective properties or assets is in violation of (nor will the
continued operation of their material properties and assets as currently
conducted violate) any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permit) or any
restriction of record or agreement affecting any material real property, or is
in default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 3.10 Federal Reserve Regulations. (a) None of the Borrower and its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

SECTION 3.11 Investment Company Act. None of the Borrower and its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

 

25



--------------------------------------------------------------------------------

SECTION 3.12 Tax Returns. Except as set forth on Schedule 3.12:

(a) Each of the Borrower and its Subsidiaries (i) has timely filed or caused to
be timely filed all federal, state, local and non-U.S. Tax returns required to
have been filed by it that are material to such companies taken as a whole and
each such Tax return is true and correct in all material respects and (ii) has
timely paid or caused to be timely paid all Taxes shown thereon to be due and
payable by it and all other material Taxes or assessments, except Taxes or
assessments that are being contested in good faith by appropriate proceedings in
accordance with Section 5.03 and for which the Borrower or any of the
Subsidiaries (as the case may be) has set aside on its books adequate reserves
in accordance with GAAP;

(b) Each of the Borrower and its Subsidiaries has paid in full or made adequate
provision (in accordance with GAAP) for the payment of all Taxes due with
respect to all periods or portions thereof ending on or before the Closing Date,
which Taxes, if not paid or adequately provided for, could individually or in
the aggregate reasonably be expected to have a Material Adverse Effect; and

(c) Other than as could not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to each of the Borrower and its Subsidiaries, (i) there are no claims being
asserted in writing with respect to any Taxes, (ii) no presently effective
waivers or extensions of statutes of limitation with respect to Taxes have been
given or requested and (iii) no Tax returns are being examined by, and no
written notification of intention to examine has been received from, the
Internal Revenue Service or any other Taxing authority.

SECTION 3.13 No Material Misstatements. (a) All written information (other than
projections, estimates and information of a general economic nature) (the
“Information”) concerning the Borrower, its Subsidiaries, and any transactions
contemplated hereby included in the Information Memorandum or otherwise prepared
by or on behalf of the foregoing or their representatives and made available to
any Lenders or the Administrative Agent in connection with the execution,
delivery and performance of the Loan Documents by the Borrower and the
Subsidiary Loan Parties or the other transactions contemplated hereby, when
taken as a whole, were true and correct in all material respects, as of the date
such Information was furnished to the Lenders and as of the Closing Date and did
not contain any untrue statement of a material fact as of any such date or omit
to state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made.

(b) Any projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the execution, delivery and performance of the Loan Documents by
the Borrower and the Subsidiary Loan Parties or the other transactions
contemplated hereby (i) have been prepared in good faith based upon assumptions
believed by the Borrower to be reasonable as of the date thereof, as of the date
such projections and estimates were furnished to the Lenders and as of the
Closing Date, and (ii) as of the Closing Date, have not been modified in any
material respect by the Borrower.

SECTION 3.14 Employee Benefit Plans. (a) Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
each of the Borrower, its Subsidiaries and the ERISA Affiliates is in compliance
with the applicable provisions of ERISA and the provisions of the Code relating
to Plans and the regulations and published interpretations thereunder and any
similar applicable non-U.S. law; no Reportable Event has occurred during the
past five years as to which the Borrower, any of its Subsidiaries or any ERISA
Affiliate was required to file a report with the PBGC, other than reports that
have been filed; the present value of all benefit liabilities under each Plan of
the Borrower, its Subsidiaries and the ERISA Affiliates (based on those
assumptions used to fund such Plan), as of the last annual valuation date
applicable thereto for which a valuation is available, does not

 

26



--------------------------------------------------------------------------------

exceed the value of the assets of such Plan, and the present value of all
benefit liabilities of all underfunded Plans (based on those assumptions used to
fund each such Plan) as of the last annual valuation dates applicable thereto
for which valuations are available, does not exceed the value of the assets of
all such underfunded Plans; no ERISA Event has occurred or is reasonably
expected to occur; and none of the Borrower, its Subsidiaries and the ERISA
Affiliates has received any written notification that any Multiemployer Plan is
in reorganization or has been terminated within the meaning of Title IV of
ERISA, or has knowledge that any Multiemployer Plan is reasonably expected to be
in reorganization or to be terminated.

(b) Each of the Borrower and its Subsidiaries is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States and (ii) with the terms of any such plan, except, in each
case, for such noncompliance that could not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.15 Environmental Matters.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect: (i) the Borrower and each of its Subsidiaries are in compliance with all
Environmental Laws; (ii) none of the Borrower nor any of its Subsidiaries is
subject to any claim or any other liability under any Environmental Law; and
(iii) the Borrower and its Restricted Subsidiaries are not conducting any
investigation, removal, remedial or other corrective action pursuant to any
Environmental Law at any location.

(b) None of the Borrower nor any of its Subsidiaries has treated, stored,
transported, released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or formerly
owned or leased real property or facility in a manner that could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.16 Solvency. (a) Immediately after giving effect to the transactions
contemplated on the Closing Date, (i) the fair value of the assets of the
Borrower (individually) and its Subsidiaries on a consolidated basis, at a fair
valuation, exceeded the debts and liabilities, direct, subordinated, contingent
or otherwise, of the Borrower (individually) and its Subsidiaries on a
consolidated basis, respectively; (ii) the present fair saleable value of the
property of the Borrower (individually) and its Subsidiaries on a consolidated
basis was greater than the amount that will be required to pay the probable
liability of the Borrower (individually) and its Subsidiaries on a consolidated
basis, respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower (individually) and its Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower (individually) and its Subsidiaries
on a consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.

(b) The Borrower does not intend to, and does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such Subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Subsidiary.

SECTION 3.17 Labor Matters. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes

 

27



--------------------------------------------------------------------------------

pending or threatened against the Borrower or any of its Subsidiaries; (b) the
hours worked and payments made to employees of the Borrower and its Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable law dealing with such matters; (c) all payments due from the Borrower
or any of its Subsidiaries or for which any claim may be made against the
Borrower or any of its Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of the Borrower or such Subsidiary to the extent required by GAAP; and
(d) the Borrower and its Subsidiaries are in compliance with all applicable
laws, agreements, policies, plans and programs relating to employment and
employment practices.

SECTION 3.18 Communications Licenses, etc.

(a) The Borrower and its Subsidiaries have all of the Communications Licenses
necessary for the lawful conduct of their business as currently conducted,
except where the failure to have the same would not reasonably be expected to
have a Material Adverse Effect.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) each material Communications License is validly issued and in full
force and effect; (ii) none of the Borrower or its Subsidiaries is a party to or
has any knowledge of any proceeding before any Governmental Authority to revoke,
suspend, cancel, refuse to renew or modify, or impose a forfeiture or other
sanction with respect to, any material Communications License; (iii) the
Borrower has no reason to believe that any material Communications License will
not be renewed in the ordinary course of business; (iv) the Borrower and its
Subsidiaries are operating the facilities authorized under material
Communications Licenses in accordance with their terms and such operation is in
compliance with the applicable laws and regulations; and (v) no event has
occurred which, after notice or lapse of time or both, reasonably would be
expected to result in revocation, suspension, adverse modification, non-renewal
or termination of, or any order of forfeiture with respect to, any material
Communications License.

SECTION 3.19 Use of Proceeds.

The Borrower will use the proceeds of the Loans borrowed on the Closing Date to
partially fund the purchase and/or construction of a satellite and/or the launch
of a satellite, and/or for general corporate purposes and to pay certain fees
and expenses related thereto and related to the Incurrence of the Loans and the
negotiation of the Loan Documents.

ARTICLE IV.

Conditions of Lending

The obligations of the Lenders to make Loans on the Closing Date are subject to
the satisfaction of the following conditions:

(a) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03.

(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the Closing Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

 

28



--------------------------------------------------------------------------------

(c) At the time of and immediately after the making of the Loans no Event of
Default or Default shall have occurred and be continuing.

(d) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(e) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of Akin Gump Strauss Hauer & Feld LLP,
special counsel for the Borrower, on or prior to the Closing Date in form and
substance reasonably satisfactory to the Administrative Agent and covering such
other matters relating to the Loan Documents as the Administrative Agent shall
reasonably request, and the Borrower hereby instructs its counsel to deliver
such opinions.

(f) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i) and (ii) below:

(i) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Closing Date and certifying

(A) that attached thereto is a true and complete copy of the by-laws (or limited
liability company agreement or other equivalent governing documents) of such
Loan Party as in effect on the Closing Date and at all times since a date prior
to the date of the resolutions described in clause (B) below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such Person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date,

(C) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

(D) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such Person, threatening
the existence of such Loan Party; and

(ii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or similar officer executing
the certificate pursuant to clause (ii) above; and

(iii) a copy of the articles of incorporation or limited liability agreement (or
other equivalent governing documents), including all amendments thereto, of each
Loan Party (A) in the case of a corporation, certified as of a recent date by
the Secretary of State (or other similar official) of the jurisdiction of its
organization, and a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Loan Party as of a recent date from such Secretary of State (or other
similar official) or (B) in the case of a limited liability company, certified
by the Secretary or Assistant Secretary of each such Loan Party

 

29



--------------------------------------------------------------------------------

(g) The Lenders shall have received a solvency certificate, in form and
substance reasonably satisfactory to the Administrative Agent, signed by the
Chief Financial Officer of the Borrower confirming the solvency of the Borrower
and its Subsidiaries on a consolidated basis after giving effect to the
transactions contemplated by this Agreement.

(h) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
Latham & Watkins LLP and U.S. and foreign local counsel) required to be
reimbursed or paid by the Loan Parties hereunder or under any Loan Document.

ARTICLE V.

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification obligations) and until the principal of and interest on each
Loan, all Fees and all other expenses or amounts payable under any Loan Document
shall have been paid in full, unless the Required Lenders shall otherwise
consent in writing, the Borrower will, and will cause each of its Restricted
Subsidiaries to:

SECTION 5.01 Existence; Businesses and Properties.

Subject to Section 2.08 of Annex A hereto and Section 9.04, the Borrower shall
do or cause to be done all things necessary to preserve and keep in full force
and effect:

(a) its limited liability company existence, and the corporate, partnership or
other existence of each of its Restricted Subsidiaries, in accordance with the
respective organizational documents (as the same may be amended from time to
time) of the Borrower or any such Restricted Subsidiary; and

(b) the rights (charter and statutory), licenses and franchises of the Borrower
and its Restricted Subsidiaries; provided, however, that the Borrower shall not
be required to preserve any such right, license or franchise, or the corporate,
partnership or other existence of any of its Restricted Subsidiaries, if the
Board of Directors of the Borrower shall determine that the preservation thereof
is no longer desirable in the conduct of the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, and that the loss thereof is not
adverse in any material respect to the Lenders.

SECTION 5.02 Insurance.

(a) The Borrower will, and will cause each of its Restricted Subsidiaries to,
obtain, maintain and keep in full force and effect at all times (i) with respect
to each Satellite procured by the Borrower or any Restricted Subsidiary for
which the risk of loss passes to the Borrower or such Restricted Subsidiary at
or before launch, launch insurance with respect to each such Satellite covering
the launch of such Satellite and a period of time thereafter and (ii) at all
times subsequent to the initial completion of in-orbit testing, in each case
with respect to each Satellite it then owns or for which it has risk of loss (or
portion, as applicable), In-Orbit Insurance; provided that the insurance
coverage specified in clauses (i)

 

30



--------------------------------------------------------------------------------

and (ii) above will only be required to the extent, if at all, and on such terms
(including coverage period, exclusions, limitations on coverage, co-insurance,
deductibles and coverage amount) as is determined by the Board of Directors of
the Borrower to be in the best interests of the Borrower as evidenced by a
resolution of the Board of Directors.

(b) With respect to each insurance policy required by Section 5.02(a), ensure
that such insurance policy shall:

(i) contain no exclusions other than:

(A) Acceptable Exclusions; and

(B) such specific exclusions applicable to the performance of the Satellite (or
portion, as applicable) being insured as are reasonably acceptable to the Board
of Directors of the Borrower in order to obtain insurance for a price that is,
and on other terms and conditions that are, commercially reasonable;

(ii) provide coverage for all risks of loss of and damage to the Satellite; and

(iii) name the Borrower or the applicable Restricted Subsidiary as the named
insured.

(c) In the event that the Borrower or any of its Restricted Subsidiaries
receives any Event of Loss Proceeds in respect of an Event of Loss, such Event
of Loss Proceeds shall be applied in the manner provided under Section 2.04 of
Annex A hereto.

SECTION 5.03 Taxes. Pay, and will cause each of its Subsidiaries to pay, prior
to delinquency, all material taxes, assessments, and governmental levies except
such as are contested in good faith and by appropriate proceedings or where the
failure to effect such payment is not adverse in any material respect to the
Lenders.

SECTION 5.04 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days (or, if applicable, such shorter period as the SEC shall
specify for the filing of Annual Reports on Form 10-K if the Borrower is
required to file such an Annual Report) after the end of each fiscal year, a
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
its operations during such year and (commencing in fiscal year 2007) setting
forth in comparative form the corresponding figures for the prior fiscal year,
which consolidated balance sheet and related statements of operations, cash
flows and owners’ equity shall be audited by independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which shall not be qualified in any material respect) to the effect that such
consolidated financial statements fairly present, in all material respects, the
financial position and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by the Borrower of Annual Reports on Form 10-K of
the Borrower and its consolidated Subsidiaries shall satisfy the requirements of
this Section 5.04(a) to the extent such Annual Reports include the information
specified herein);

(b) within 45 days (or, if applicable, such shorter period as the SEC shall
specify for the filing of Quarterly Reports on Form 10-Q if the Borrower is
required to file such a Quarterly Report)

 

31



--------------------------------------------------------------------------------

after the end of each of the first three fiscal quarters of each fiscal year
(commencing with the first fiscal quarter of 2007), a consolidated balance sheet
and related statements of operations and cash flows showing the financial
position of the Borrower and its Subsidiaries as of the close of such fiscal
quarter and the consolidated results of its operations during such fiscal
quarter and the then-elapsed portion of the fiscal year and (commencing in
fiscal year 2007) setting forth in comparative form the corresponding figures
for the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower on behalf of the Borrower as fairly presenting, in all material
respects, the financial position and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes (it being
understood that the delivery by the Borrower of Quarterly Reports on Form 10-Q
of the Borrower and its consolidated Subsidiaries shall satisfy the requirements
of this Section 5.04(b) to the extent such Quarterly Reports include the
information specified herein);

(c) concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of a Financial Officer of the Borrower certifying that
no Event of Default or Default has occurred or, if such an Event of Default or
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto;

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by the Borrower or
any of the Restricted Subsidiaries with the SEC, or after an initial public
offering, distributed to its stockholders generally, as applicable; and

(e) promptly after becoming aware of any Event of Default or Default, written
notice thereof specifying the nature and extent thereof and the corrective
action (if any) proposed to be taken with respect thereto.

SECTION 5.05 Use of Proceeds. Use the proceeds of the Loans received by the
Borrower in accordance with Section 3.19.

SECTION 5.06 Further Assurances.

(a) The Borrower will cause each Restricted Subsidiary that guarantees any
Indebtedness of the Borrower or any Subsidiary Loan Party (excluding a guarantee
of Indebtedness of a Restricted Subsidiary that is not a Subsidiary Loan Party
issued by another Restricted Subsidiary that is not a Subsidiary Loan Party) to
execute and deliver to the Administrative Agent a guarantee (by executing a
joinder to this Agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower) pursuant to which such Restricted
Subsidiary will unconditionally guarantee, on a joint and several basis, the
full and prompt payment of the principal of, premium, if any and interest on the
Loans on a senior basis and all other obligations under this Agreement.
Notwithstanding the foregoing, in the event any Subsidiary Loan Party is
released and discharged in full from all of its obligations under guarantees of
(1) each Senior Credit Agreement and (2) all other Indebtedness of the Borrower
and its Restricted Subsidiaries, then the Guarantee of such Subsidiary Loan
Party shall be automatically and unconditionally released or discharged;
provided that such Restricted Subsidiary has not incurred any Indebtedness or
issued any Preferred Stock in reliance on its status as a Subsidiary Loan Party
under Section 2.01 of Annex A hereto, unless such Subsidiary Loan Party’s
obligations under such Indebtedness or Preferred Stock, as the case may be, so
incurred are satisfied in full and discharged or are otherwise permitted under
one of the exceptions available at the time of such release to Restricted
Subsidiaries under the second paragraph of Section 2.01 of Annex A hereto.

32



--------------------------------------------------------------------------------

(b) Each guarantee issued pursuant to Section 5.06(a) hereof will be limited to
an amount not to exceed the maximum amount that can be guaranteed by that
Restricted Subsidiary without rendering the guarantee, as it relates to such
Restricted Subsidiary, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer or similar laws affecting the rights of
creditors generally and shall be in a form reasonably satisfactory to the
Administrative Agent and the Borrower. Each such guarantee shall be released in
accordance with the provisions of Section 9.04 hereof.

SECTION 5.07 Compliance with Covenants in Annex A. Comply with the provisions of
Article II of Annex A, which provisions are hereby incorporated herein by
reference for the benefit of each of the Lenders and the Administrative Agent.

ARTICLE VI.

Events of Default

SECTION 6.01 Events of Default. In case of the happening of any of the following
events (“Events of Default”):

(a) any representation or warranty made or deemed made by the Borrower or any
other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished by the Borrower or any other Loan
Party;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or by
acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or in the
payment of any Fee or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of 30 days;

(d) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in Section 2.08 of Annex A;

(e) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in Section 5.07 and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower;

(f) default shall be made in the due observance or performance by the Borrower
or any Subsidiary Loan Party of any covenant, condition or agreement contained
in any Loan Document (other than those specified in paragraphs (b), (c), (d) and
(e) above) and such default shall continue unremedied for a period of 60 days
after notice thereof from the Administrative Agent to the Borrower;

(g) the Borrower or any Significant Subsidiary shall fail to pay the principal
of any Indebtedness (after any applicable grace periods) at the stated final
maturity thereof (other than Indebtedness owing to a Restricted Subsidiary of
the Company) or upon the acceleration of any such Indebtedness by the holders
thereof because of default, in each case, if the total amount of such
Indebtedness unpaid or accelerated exceeds $25.0 million or its foreign currency
equivalent;

 

33



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Significant Subsidiary, or of a substantial part
of the property or assets of the Borrower or any Significant Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of the property or assets of
the Borrower or any Significant Subsidiary or (iii) the winding-up or
liquidation of the Borrower or any Significant Subsidiary (except, in the case
of any Significant Subsidiary, in a transaction permitted by Section 2.08 of
Annex A); and such proceeding or petition shall continue undismissed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Significant Subsidiary or for a substantial part of the
property or assets of the Borrower or any Significant Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

(j) the failure by the Borrower or any Significant Subsidiary to pay one or more
final judgments aggregating in excess of $25.0 million (net of any amounts which
are covered by enforceable insurance policies issued by solvent carriers), which
judgments are not discharged or effectively waived or stayed for a period of 60
consecutive days, or any action shall be legally taken by a judgment creditor to
levy upon assets or properties of the Borrower or any Significant Subsidiary to
enforce any such judgment; or

(k) any Guarantee of a Significant Subsidiary ceases to be in full force and
effect (except as contemplated by the terms thereof) or any Subsidiary Loan
Party that qualifies as a Significant Subsidiary denies or disaffirms its
obligations under this Agreement or any Guarantee and such Default continues for
10 days;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to the Borrower described in
paragraph (h) or (i) above, the Commitments shall automatically terminate, the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding.

 

34



--------------------------------------------------------------------------------

SECTION 6.02 [Reserved].

ARTICLE VII.

The Agents

SECTION 7.01 Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

SECTION 7.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.

SECTION 7.03 Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

SECTION 7.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems

 

35



--------------------------------------------------------------------------------

appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

SECTION 7.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

SECTION 7.06 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

SECTION 7.07 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), in the amount of its pro rata
share (based on its Commitments hereunder (or if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of its applicable outstanding Loans)), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in

 

36



--------------------------------------------------------------------------------

connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent’s gross negligence or willful
misconduct. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

SECTION 7.08 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent. With respect to its
Loans made or renewed by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each Agent in its individual capacity.

SECTION 7.09 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Sections 6.01(b), (c), (h) or (i) shall
have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 7 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

SECTION 7.10 Syndication Agent; Lead Arranger. Neither the Syndication Agent nor
the Lead Arranger shall have any duties or responsibilities hereunder in its
capacity as such.

ARTICLE VIII.

Miscellaneous

SECTION 8.01 Notices. (a) Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower and its Subsidiaries, to it at Hughes Network Systems,
LLC, 11717 Exploration Lane, Germantown, MD, Attention: Dean Manson, with a copy
to Apollo Management, L.P., 9 West 57th Street, New York, New York 10019,
Attention: Aaron J. Stone; and

(ii) if to the Administrative Agent, to Bear Stearns Corporate Lending Inc., 383
Madison Avenue, New York, NY, 10179, attention: Stephen Kampf; telephone:
212-272-9759; facsimile: 917-849-2127; email: skampf@bear.com.

 

37



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent and the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided,
further, that approval of such procedures may be limited to particular notices
or communications.

(c) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service, sent by
telecopy or (to the extent permitted by paragraph (b) above) electronic means or
on the date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 8.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 8.01.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 8.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower and the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans and the execution and delivery of
the Loan Documents, regardless of any investigation made by such Persons or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid. Without prejudice to the survival of any other agreements contained
herein, indemnification and reimbursement obligations contained herein
(including pursuant to Sections 2.11, 2.13 and 8.05) shall survive the payment
in full of the principal and interest hereunder and the termination of the
Commitments or this Agreement.

SECTION 8.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Lender and their respective permitted successors
and assigns.

SECTION 8.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section), and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agents and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

(C) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default under Sections 6.01(b), (c), (h) or (i) has occurred and is
continuing, any other Person; and

 

38



--------------------------------------------------------------------------------

(D) the Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(E) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000, unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default under Sections 6.01(b), (c), (h) or (i) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds, if any;

(F) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(G) the Assignee shall have paid to the Administrative Agent a processing and
recordation fee of $3,500, unless such fee shall be waived by the Administrative
Agent in its sole discretion.

For the purposes of this Section 8.04, “Approved Fund” means any Person (other
than a natural Person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.11,
2.12, 2.13 and 8.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 8.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

39



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender (with
respect to any entry relating to such Lender’s Loans), at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that (x) such agreement may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to Section 8.04(a)(i) or clauses (i), (ii), (iii),
(iv), (v) or (vi) of the first proviso to Section 8.08(b) and (2) directly
affects such Participant and (y) no other agreement with respect to such
Participant may exist between such Lender and such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.11, 2.12 and 2.13 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 8.06 as though it
were a Lender, provided such Participant shall be subject to Section 2.14(c) as
though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 2.11, 2.12 or 2.13 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.13 to the extent such
Participant fails to comply with Section 2.13(e) as though it were a Lender.

 

45



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 8.04(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto and each Loan Party for any loss, cost, damage or expense arising out of
its inability to institute such a proceeding against such Conduit Lender during
such period of forbearance.

(g) Notwithstanding anything to the contrary in this Agreement, no
participations shall be sold to, nor any Loans or Commitments assigned to
Ineligible Institutions.

SECTION 8.05 Expenses; Indemnity. (a) The Borrower agrees to pay all reasonable
documented out-of-pocket expenses (including Other Taxes) incurred by the
Administrative Agent and the Lead Arranger in connection with the preparation of
this Agreement and the other Loan Documents, or by the Administrative Agent and
the Lead Arranger in connection with the syndication of the Commitments or the
administration of this Agreement (including expenses incurred in connection with
due diligence and initial and ongoing Collateral examination to the extent
incurred with the reasonable prior approval of the Borrower and the reasonable
fees, disbursements and the charges for no more than one counsel in each
jurisdiction where Collateral is located) or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof or incurred by the Administrative Agent or any
Lender in connection with the enforcement or protection of their rights in
connection with this Agreement and the other Loan Documents, in connection with
the Loans made or the Letters of Credit issued hereunder, including the
reasonable fees, charges and disbursements of Latham & Watkins LLP, counsel for
the Administrative Agent and the Lead Arranger).

(b) The Borrower agrees to indemnify the Administrative Agent, the Lead
Arranger, each Lender and each of their respective directors, trustees,
officers, employees and agents (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of
the Transactions and the other transactions contemplated hereby, (ii) the use of
the proceeds of the Loans or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such

 

41



--------------------------------------------------------------------------------

losses, claims, damages, liabilities or related expenses result primarily from
the gross negligence or willful misconduct of such Indemnitee (treating, for
this purpose only, the Administrative Agent, the Lead Arranger, any Lender and
any of their respective Related Parties as a single Indemnitee). Subject to and
without limiting the generality of the foregoing sentence, the Borrower agrees
to indemnify each Indemnitee against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel or consultant fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (A) any claim related in any way to Environmental Laws and the
Borrower or any of its Subsidiaries, or (B) any actual or alleged presence,
Release or threatened Release of Hazardous Materials at, under, on or from any
Property or any property owned, leased or operated by any predecessor of the
Borrower or any of its Subsidiaries, provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties. The provisions of this Section 8.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loan Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, or any Lender. All amounts due
under this Section 8.05 shall be payable on written demand therefor accompanied
by reasonable documentation with respect to any reimbursement, indemnification
or other amount requested.

(c) Except as expressly provided in Section 8.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.13,
this Section 8.05 shall not apply to Taxes.

SECTION 8.06 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or any Subsidiary against any of and all
the obligations of the Borrower now or hereafter existing under this Agreement
or any other Loan Document held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured. The rights of each
Lender under this Section 8.06 are in addition to other rights and remedies
(including other rights of set-off) that such Lender may have.

SECTION 8.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 8.08 Waivers; Amendment. (a) No failure or delay of the Administrative
Agent or any Lender in exercising any right or power hereunder or under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below,

 

42



--------------------------------------------------------------------------------

and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower or any
other Loan Party in any case shall entitle such Person to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders and (y) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by each
party thereto and the Administrative Agent and consented to by the Required
Lenders; provided, however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan, without the prior written
consent of each Lender directly affected thereby,

(ii) increase or extend the Commitment of any Lender without the prior written
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default shall not
constitute an increase of the Commitments of any Lender),

(iii) extend any date on which payment of interest on any Loan or any Fees is
due, without the prior written consent of each Lender adversely affected
thereby,

(iv) amend or modify the provisions of Section 2.14(b) or (c) in a manner that
would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby,

(v) amend or modify the provisions of this Section or the definition of the
terms “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender adversely affected thereby (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Loans and Commitments are
included on the Closing Date),

(vi) release any of the Borrower or any Subsidiary Loan Party from its
Guarantee, unless, in the case of a Subsidiary Loan Party, such release occurs
in accordance with Section 9.04, without the prior written consent of each
Lender;

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent without the prior
written consent of the Administrative Agent acting as such at the effective date
of such agreement, as applicable. Each Lender shall be bound by any waiver,
amendment or modification authorized by this Section 8.08 and any consent by any
Lender pursuant to this Section 8.08 shall bind any assignee of such Lender.

SECTION 8.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be

 

43



--------------------------------------------------------------------------------

contracted for, charged, taken, received or reserved by such Lender in
accordance with applicable law, the rate of interest payable hereunder, together
with all Charges payable to such Lender, shall be limited to the Maximum Rate,
provided that such excess amount shall be paid to such Lender on subsequent
payment dates to the extent not exceeding the legal limitation.

SECTION 8.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

SECTION 8.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.11.

SECTION 8.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 8.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 8.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.

SECTION 8.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 8.15 Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such

 

44



--------------------------------------------------------------------------------

action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or the other
Loan Documents against the Borrower or any Loan Party or their properties in the
courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 8.16 Confidentiality. Each of the Lenders, and each of the Agents agrees
that it shall maintain in confidence any information relating to the Borrower
and the other Loan Parties furnished to it by or on behalf of the Borrower or
the other Loan Parties (other than information that (a) has become generally
available to the public other than as a result of a disclosure by such party,
(b) has been independently developed by such Lender or such Agent without
violating this Section 8.16 or (c) was available to such Lender or such Agent
from a third party having, to such Person’s knowledge, no obligations of
confidentiality to the Borrower or any other Loan Party) and shall not reveal
the same other than to its directors, trustees, officers, employees and advisors
with a need to know or to any Person that approves or administers the Loans on
behalf of such Lender (so long as each such Person shall have been instructed to
keep the same confidential in accordance with this Section 8.16), except: (A) to
the extent necessary to comply with law or any legal process or the requirements
of any Governmental Authority, the National Association of Insurance
Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(B) as part of normal reporting or review procedures to Governmental Authorities
or the National Association of Insurance Commissioners, (C) to its parent
companies, Affiliates or auditors (so long as each such Person shall have been
instructed to keep the same confidential in accordance with this Section 8.16),
(D) in order to enforce its rights under any Loan Document in a legal
proceeding, (E) to any prospective assignee of, or prospective Participant in,
any of its rights under this Agreement (so long as such Person shall have been
instructed to keep the same confidential in accordance with this Section 8.16)
and (F) to any direct or indirect contractual counterparty in Swap Agreements or
such contractual counterparty’s professional advisor (so long as such
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section).

SECTION 8.17 Direct Website Communications. (a) Delivery. (i) Each Loan Party
hereby agrees that it will provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to this Agreement and any other Loan Document,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (A) relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (B) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (C) provides notice of any Default or Event of
Default under this Agreement or (D) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder (all such non-excluded communications
collectively, the “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent. In
addition, each Loan Party agrees to continue to provide the Communications to
the Administrative Agent in the manner specified in this Agreement or any other
Loan Document but only to the extent requested by the Administrative Agent.
Nothing in this Section

 

45



--------------------------------------------------------------------------------

8.17 shall prejudice the right of the Agents, the Lead Arranger or any Lender or
any Loan Party to give any notice or other communication pursuant to this
Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document.

(ii) The Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform (as defined below) shall constitute effective delivery of
the Communications to such Lender for purposes of the Loan Documents. Each
Lender agrees (A) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (B) that
the foregoing notice may be sent to such e-mail address.

(b) Posting. Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”).

(c) Platform. The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents advisors or representatives
(collectively, “Agent Parties”) have any liability to the Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of communications
through the internet, except to the extent the liability of any Agent Party is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted primarily from such Agent Party’s gross negligence or willful
misconduct.

SECTION 8.18 USA PATRIOT ACT. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

SECTION 8.19 Joint and Several Liability; Postponement of Subrogation; Borrower
Representative.

(a) The obligations of the Co-Borrowers hereunder and under the other Loan
Documents shall be joint and several and, as such, each Co-Borrower shall be
liable for all of the Loan Obligations of the other Co-Borrower under this
Agreement and the other Loan Documents. The liability of each Co-Borrower for
the Loan Obligations of the other Co-Borrower under this Agreement and the other
Loan Documents shall be absolute, unconditional and irrevocable, without regard
to (i) the validity or enforceability of this Agreement or any other Loan
Document, any of the Loan Obligations or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any Lender, (ii) any defense, set-off or counterclaim (other than a
defense of

 

46



--------------------------------------------------------------------------------

payment or performance hereunder) which may at any time be available to or be
asserted by such other Co-Borrower or any other Person against the
Administrative Agent or any Lender or (iii) any other circumstance whatsoever
(with or without notice to or knowledge of such other Co-Borrower or such
Co-Borrower) which constitutes, or might be construed to constitute, an
equitable or legal discharge of such other Co-Borrower for the Loan Obligations,
or of such Co-Borrower under this Section, in bankruptcy or in any other
instance.

(b) Each Co-Borrower agrees that it will not exercise any rights which it may
acquire by way of rights of subrogation under this Agreement, by any payments
made hereunder or otherwise, until the prior payment in full in cash of all of
the Loan Obligations and the permanent termination of all Commitments. Any
amount paid to any Co-Borrower on account of any such subrogation rights prior
to the payment in full in cash of all of the Loan Obligations and the permanent
termination of all Commitments shall be held in trust for the benefit of the
Administrative Agent. In furtherance of the foregoing, for so long as any Loan
Obligations or Commitments remain outstanding, each Co-Borrower shall refrain
from taking any action or commencing any proceeding against the other
Co-Borrower (or any of its successors or assigns, whether in connection with a
bankruptcy proceeding or otherwise) to recover any amounts in respect of
payments made in respect of the Loan Obligations of the other Co-Borrower to the
Administrative Agent or any Lender.

(c) HNS Finance hereby designates the Borrower as its representative and agent
on its behalf for all purposes and actions hereunder and under the other Loan
Documents. The Borrower hereby accepts such appointment. Each Agent and each
Lender may regard any notice or other communication pursuant to any Loan
Document from the Borrower as a notice or communication from all Co-Borrowers,
and each Agent and each Lender may otherwise deal exclusively with the Borrower
with respect to all matters relating to the Loan Documents.

ARTICLE IX.

Guarantees

SECTION 9.01 Guarantee. (a) Subject to this Article 9, each of the Subsidiary
Loan Parties hereby, jointly and severally, irrevocably and unconditionally
guarantees to each Lender and to the Administrative Agent and its successors and
assigns, irrespective of the validity and enforceability of this Agreement, the
Notes or the obligations of the Co-Borrowers hereunder or thereunder, that: (i)
the principal of, premium, if any, fees and interest on, the Loans will be
promptly paid in full when due, whether on the Maturity Date, by acceleration,
prepayment or otherwise, and interest on the overdue principal of and interest
on the Loans, if any, if lawful, and all other obligations of the Co-Borrowers
to the Lenders or the Administrative Agent hereunder or thereunder will be
promptly paid in full or performed, all in accordance with the terms hereof and
thereof; and (ii) in case of any extension of time of payment or renewal of any
Loans or any of such other obligations, that same will be promptly paid in full
when due or performed in accordance with the terms of the extension or renewal,
whether on the Maturity Date, by acceleration or otherwise. Failing payment when
due of any amount so guaranteed or any performance so guaranteed for whatever
reason, the Subsidiary Loan Parties will be jointly and severally obligated to
pay the same immediately. Each Subsidiary Loan Party agrees that this is a
guarantee of payment and not a guarantee of collection.

(b) The Subsidiary Loan Parties hereby agree that their obligations hereunder
are unconditional, irrespective of the validity, regularity or enforceability of
the Loans or this Agreement, the absence of any action to enforce the same, any
waiver or consent by any Lender with respect to any provisions hereof or
thereof, the recovery of any judgment against the Co-Borrowers, any action to
enforce the same or any other circumstance which might otherwise constitute a
legal or equitable

 

47



--------------------------------------------------------------------------------

discharge or defense of a guarantor. Each Subsidiary Loan Party hereby waives
diligence, presentment, demand of payment, filing of claims with a court in the
event of insolvency or bankruptcy of the Co-Borrowers, any right to require a
proceeding first against the Co-Borrowers, protest, notice and all demands
whatsoever and covenant that this Guarantee will not be discharged except by
complete performance of the obligations contained in this Agreement.

(c) If any Lender or the Administrative Agent is required by any court or
otherwise to return to the Co-Borrowers, the Subsidiary Loan Parties or any
custodian, trustee, liquidator or other similar official acting in relation to
either the Co-Borrowers or the Subsidiary Loan Parties, any amount paid to the
Administrative Agent or such Lender, this Guarantee, to the extent theretofore
discharged, will be reinstated in full force and effect.

(d) Each Subsidiary Loan Party agrees that it will not be entitled to any right
of subrogation in relation to the Lenders or the Administrative Agent in respect
of any obligations guaranteed hereby until payment in full of all obligations
guaranteed hereby. Each Subsidiary Loan Party further agrees that, as between
the Subsidiary Loan Parties, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, (i) the maturity of the obligations
guaranteed hereby may be accelerated as provided in Article VI hereof for the
purposes of this Guarantee, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (ii) in the event of any declaration of acceleration of
such obligations as provided in Article VI hereof, such obligations (whether or
not due and payable) will forthwith become due and payable by the Subsidiary
Loan Parties for the purpose of this Guarantee. The Subsidiary Loan Parties will
have the right to seek contribution from any non-paying Subsidiary Loan Party so
long as the exercise of such right does not impair the rights of the Lenders
under the Guarantee. In the event that the Borrower or any of its Restricted
Subsidiaries creates or acquires any Domestic Subsidiary after the date of this
Agreement, if required by Section 5.06 hereof, the Borrower will cause such
Domestic Subsidiary to comply with the provisions of Section 5.06 hereof and
this Article IX, to the extent applicable.

SECTION 9.02 Limitation on Subsidiary Loan Party Liability.

Each Subsidiary Loan Party and each Lender, hereby confirms that it is the
intention of all such parties that the Guarantee of such Subsidiary Loan Party
not constitute a fraudulent transfer or conveyance for purposes of Bankruptcy
Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar federal or state law to the extent applicable to any Guarantee.
To effectuate the foregoing intention, the Administrative Agent, the Lenders and
the Subsidiary Loan Parties hereby irrevocably agree that the obligations of
such Subsidiary Loan Party will be limited to the maximum amount that will,
after giving effect to such maximum amount and all other contingent and fixed
liabilities of such Subsidiary Loan Party that are relevant under such laws, and
after giving effect to any collections from, rights to receive contribution from
or payments made by or on behalf of any other Subsidiary Loan Party in respect
of the obligations of such other Subsidiary Loan Party under this Article IX,
result in the obligations of such Subsidiary Loan Party under its Guarantee not
constituting a fraudulent transfer or conveyance.

SECTION 9.03 Subsidiary Loan Parties May Consolidate, etc., on Certain Terms.

(a) Except as otherwise provided in Section 9.04 hereof, each Subsidiary Loan
Party will not, and the Borrower will not permit any Subsidiary Loan Party to,
consolidate, amalgamate or merge with or into or wind up into (whether or not
such Subsidiary Loan Party is the surviving Person), or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets in one or more related transactions to, any Person unless:

(i) such Subsidiary Loan Party is a surviving Person or the Person formed by or
surviving any such consolidation, amalgamation or merger (if other than such
Subsidiary Loan Party) or to which such sale, assignment, transfer, lease,
conveyance or other disposition is made is a corporation, partnership or limited
liability company organized or existing under the laws of the United States, any
state thereof, the District of Columbia or any territory thereof (such
Subsidiary Loan Party or such Person, as the case may be, being herein called
the “Successor Subsidiary Loan Party”);

 

48



--------------------------------------------------------------------------------

(ii) the Successor Subsidiary Loan Party (if other than such Subsidiary Loan
Party) expressly assumes all the obligations of such Subsidiary Loan Party under
this Agreement and such Subsidiary Loan Party’s Guarantee pursuant to documents
or instruments in form reasonably satisfactory to the Administrative Agent;

(iii) immediately after giving effect to such transaction (and treating any
Indebtedness which becomes an obligation of the Successor Subsidiary Loan Party
or any of its Subsidiaries as a result of such transaction as having been
incurred by the Successor Subsidiary Loan Party or such Subsidiary at the time
of such transaction), no Default or Event of Default shall have occurred and be
continuing; and

(iv) the Successor Subsidiary Loan Party (if other than such Subsidiary Loan
Party) shall have delivered or caused to be delivered to the Administrative
Agent an opinion of counsel, stating that such consolidation, amalgamation,
merger or transfer comply with this Agreement.

(b) In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the Successor Loan Party, by joinder agreement, executed and
delivered to the Administrative Agent and reasonably satisfactory in form to the
Administrative Agent and the Borrower, of the Guarantee and the due and punctual
performance of all of the covenants and conditions of this Agreement to be
performed by the Subsidiary Loan Party, such Successor Subsidiary Loan Party
will succeed to and be substituted for the Subsidiary Loan Party with the same
effect as if it had been named herein as a Subsidiary Loan Party. All the
Guarantees so issued will in all respects have the same legal rank and benefit
under this Agreement as the Guarantees theretofore and thereafter issued in
accordance with the terms of this Agreement as though all of such Guarantees had
been issued at the date of the execution hereof.

(c) Notwithstanding the foregoing, (i) a Subsidiary Loan Party may merge,
amalgamate or consolidate with an Affiliate incorporated or organized solely for
the purpose of incorporating or organizing such Subsidiary Loan Party in another
state of the United States, the District of Columbia or any territory of the
United States, so long as the amount of Indebtedness of the Subsidiary Loan
Party is not increased thereby and (ii) a Subsidiary Loan Party may merge,
amalgamate or consolidate with another Subsidiary Loan Party or the Borrower.

SECTION 9.04 Releases.

(a) In the event of any sale or other disposition of all or substantially all of
the assets of any Subsidiary Loan Party, by way of merger, consolidation or
otherwise, or a sale or other disposition of all of the Capital Stock of any
Subsidiary Loan Party, in each case to a Person that is not (either before or
after giving effect to such transactions) the Borrower or a Restricted
Subsidiary of the Borrower, then such Subsidiary Loan Party (in the event of a
sale or other disposition, by way of merger, consolidation or otherwise, of all
of the Capital Stock of such Subsidiary Loan Party) or the Person acquiring the
property (in the event of a sale or other disposition of all or substantially
all of the assets of such Subsidiary Loan

 

49



--------------------------------------------------------------------------------

Party) will be released and relieved of any obligations under its Guarantee;
provided that the Net Proceeds of such sale or other disposition are applied in
accordance with the applicable provisions of this Agreement and such Subsidiary
Loan Party is released from its guarantees, if any, of, and all pledges and
security, if any, granted in connection with, the Senior Credit Agreement and
any other Indebtedness of the Borrower or any Restricted Subsidiary of the
Borrower.

(b) Upon designation of any Subsidiary Loan Party as an Unrestricted Subsidiary
in accordance with the terms of this Agreement, such Subsidiary Loan Party will
be released and relieved of any obligations under its Guarantee.

(c) In the case of any Restricted Subsidiary which after the Closing Date, is
required to Guarantee the Loans pursuant to Section 5.06(a) of this Agreement,
upon the release or discharge of the guarantee by such Restricted Subsidiary of
Indebtedness of the Co-Borrowers or any Restricted Subsidiary of the
Co-Borrowers or such Restricted Subsidiary or the repayment of the Indebtedness
or Disqualified Stock, in each case, which resulted in the obligation to
guarantee the Loans, such Subsidiary Loan Party will be released and relieved of
any obligation under its Guarantee.

(d) A Guarantee also will be automatically released upon the applicable
Subsidiary Loan Party ceasing to be a Subsidiary as a result of any foreclosure
of any pledge or security interest securing Bank Indebtedness or other exercise
of remedies in respect thereof.

[Signature Pages Follow]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

HUGHES NETWORKS SYSTEMS, LLC By:  

/s/ Grant Barber

Name:   Grant Barber Title:   Executive Vice President and   Chief Financial
Officer HNS FINANCE CORP. By:  

/s/ Grant Barber

Name:   Grant Barber Title:   Executive Vice President and   Chief Financial
Officer HNS REAL ESTATE, LLC By:  

/s/ Grant Barber

Name:   Grant Barber Title:   Chief Financial Officer HNS-SHANGHAI, INC. By:  

/s/ Grant Barber

Name:   Grant Barber Title:   Chief Financial Officer HNS-INDIA VSAT, INC. By:  

/s/ Grant Barber

Name:   Grant Barber Title:   Chief Financial Officer
HUGHES NETWORK SYSTEMS INTERNATIONAL SERVICE COMPANY By:  

/s/ Grant Barber

Name:   Grant Barber Title:   Chief Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BEAR STEARNS CORPORATE LENDING INC., as Administrative Agent By:  

/s/ Keith Barnish

Name:   Keith Barnish Title:   Executive Vice President

BEAR, STEARNS & CO. INC.,

as Syndication Agent and Lead Arranger

By:  

/s/ Keith Barnish

Name:   Keith Barnish Title:   Executive Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Annex A

This Annex is incorporated by reference in, and deemed to be part of, the Credit
Agreement dated as of February 23, 2007 (the “Agreement”), among Hughes Network
Systems, LLC, a Delaware limited liability company, HNS Finance Corp., a
Delaware corporation, the lenders party thereto from time to time, Bear Stearns
Corporate Lending Inc., as administrative agent for the lenders, and Bear,
Stearns & Co. Inc., as syndication agent, lead arranger and bookrunning manager.
Terms used in this Annex and not defined herein shall have the meanings ascribed
thereto in the Agreement, including in Section 1.01 thereof.

ARTICLE I.

Section 1.01 Certain Defined Terms. The following terms shall have the meanings
specified below, and terms defined in the Agreement to which this Annex is
attached shall have the meanings specified therein:

“Acquired Indebtedness” means, with respect to any specified Person:

(1) Indebtedness of any other Person existing at the time such other Person is
merged or consolidated with or into or becomes a Restricted Subsidiary of such
specified Person, and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person, in each case, other than Indebtedness Incurred as
consideration in, in contemplation of, or to provide all or any portion of the
funds or credit support utilized to consummate, the transaction or series of
related transactions pursuant to which such Restricted Subsidiary became a
Restricted Subsidiary or was otherwise acquired by such Person, or such asset
was acquired by such Person, as applicable.

“Added Historical Adjustment” means, for purposes of calculating Adjusted
EBITDA, (i) the writeoff of certain accounts receivable and capitalized
software, (ii) insurance program costs, and (iii) certain legal expenses, in
each case, in the amounts set forth in and as further described in the Offering
Memorandum, but only to the extent such writeoff, insurance program costs, and
legal expenses in such amount occurred in the consecutive four quarter period
referred to in the definition of Debt to Adjusted EBITDA Ratio.

“Added Projected Adjustment” means with respect to any Person, without
duplication and solely to the extent the calculation of Adjusted EBITDA includes
any period commencing January 1, 2004 and ending on March 31, 2005, the sum of
(x) payroll and benefits costs associated with employees terminated (voluntarily
or involuntarily) in connection with the SPACEWAY program realignment and other
restructuring initiatives as if such employees had been terminated on January 1,
2004, plus (y) the sum of (A) an assumed rate of cost recovery to the Borrower
and its Restricted Subsidiaries equal to $3.0 million per calendar quarter less
the actual rate of cost recovery to the Borrower and its Restricted Subsidiaries
(to be calculated on a pro rata basis for any period less than one quarter) from
DIRECTV for services performed under the SPACEWAY Services Agreement and
(B) reduced non-labor direct costs from realignment of the SPACEWAY program, in
each case as if the SPACEWAY Services Agreement had been executed and the
realignment of the SPACEWAY program had been implemented on January 1, 2004;
provided that in the event the definition of Debt to Adjusted EBITDA Ratio
requires a calculation of Adjusted EBITDA for the consecutive four quarter
period commencing January 1, 2004 or January 1, 2005, the Added Projected
Adjustment shall equal $16,042,000 or $4,542,000, respectively. The calculation
of the Added Projected Adjustment shall be performed in good faith by a
responsible financial or accounting Officer of the Borrower in a manner
consistent with the presentation of “Assumed Net Reduction of SPACEWAY Operating
Costs” set forth in the Offering Memorandum and such calculation shall be set
forth in an Officers’ Certificate signed by the Borrower’s chief financial
officer and another Officer.

 

1



--------------------------------------------------------------------------------

“Adjusted EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus, without
duplication, to the extent the same was deducted in calculating Consolidated Net
Income:

(3) Consolidated Taxes; plus

(4) Consolidated Interest Expense; plus

(5) Consolidated Non-cash Charges; plus

(6) the amount of any restructuring charges or expenses (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
costs or excess pension charges); plus

(7) the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Permitted Holders (or any accruals relating to such
fees and related expenses) during such period; provided that such amount shall
not exceed in any four quarter period $1.0 million; plus

(8) Added Historical Adjustment; plus

(9) Added Projected Adjustment;

less, without duplication,

(10) non-cash items increasing Consolidated Net Income for such period
(excluding any items which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period and any items for
which cash was received in any prior period); less

(11) Subtracted Historical Adjustment.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Alpine” means Alpine Capital Corporation and any successor.

“Asset Sale” means:

(1) the sale, conveyance, transfer or other disposition (whether in a single
transaction or a series of related transactions) of property or assets
(including by way of a Sale/Leaseback Transaction) of the Borrower or any
Restricted Subsidiary of the Borrower (each referred to in this definition as a
“disposition”) or

(2) the issuance or sale of Equity Interests (other than directors’ qualifying
shares or shares or interests required to be held by foreign nationals) of any
Restricted Subsidiary (other than to the Borrower or another Restricted
Subsidiary of the Borrower) (whether in a single transaction or a series of
related transactions),

 

2



--------------------------------------------------------------------------------

in each case other than:

(a) a disposition of Cash Equivalents or Investment Grade Securities or
obsolete, damaged or worn out property or equipment in the ordinary course of
business;

(b) the disposition of all or substantially all of the assets of the Borrower in
a manner permitted pursuant to the provisions in Section 2.08 of this Annex or
any disposition that constitutes a Change of Control;

(c) for purposes of Section 2.04 of this Annex only, any Restricted Payment or
Permitted Investment (other than a Permitted Investment to the extent such
transaction results in the receipt of cash or Cash Equivalents or Investment
Grade Securities by the Borrower or its Restricted Subsidiaries) that is
permitted to be made, and is made, under Section 2.02 of this Annex;

(d) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of related transactions with
an aggregate Fair Market Value of less than $7.5 million;

(e) any disposition of property or assets or the issuance of securities by a
Restricted Subsidiary of the Borrower to the Borrower or by the Borrower or a
Restricted Subsidiary of the Borrower to a Restricted Subsidiary of the
Borrower;

(f) any exchange of assets for assets (including a combination of assets and
Cash Equivalents) related to a Similar Business of comparable or greater market
value or usefulness to the business of the Borrower and its Restricted
Subsidiaries as a whole, as determined in good faith by the Board of Directors
of the Borrower, which in the event of an exchange of assets with a Fair Market
Value in excess of (1) $10.0 million shall be evidenced by an Officers’
Certificate, and (2) $25.0 million shall be set forth in a resolution approved
in good faith by at least a majority of the Board of Directors of the Borrower;

(g) any foreclosures on assets or property of the Borrower or its Subsidiaries;

(h) any sale of equipment or other assets in the ordinary course of business;

(i) any grant in the ordinary course of business of any license of patents,
trademarks, know-how and any other intellectual property;

(j) any Event of Loss (except that any proceeds thereof shall be applied in the
manner set forth in Section 2.04 of this Annex);

(k) any sale of assets pursuant to the Equipment Financing Agreements;

(l) any disposition of Equity Interests in, or Indebtedness or other securities
of, an Unrestricted Subsidiary (with the exception of Investments in
Unrestricted Subsidiaries acquired pursuant to clauses (9) or (10) of the
definition of Permitted Investments or clause (9) of the second paragraph of
Section 2.02 of this Annex;

(m) any swap of owned or leased satellite transponder capacity for other
satellite transponder capacity of comparable or greater value or usefulness to
the business of the Borrower and its Restricted Subsidiaries as a whole, as
determined in good faith by senior management or the Board of Directors of the
Borrower, which in the event of a swap with a Fair Market Value in excess of
(1) $10.0 million shall be evidenced by an Officers’ Certificate and (2) $25.0
million shall be set forth in a resolution approved in good faith by at least a
majority of the Board of Directors of the Borrower; and

 

3



--------------------------------------------------------------------------------

(n) any swap of assets in exchange for services in the ordinary course of
business of comparable or greater value or usefulness to the business of the
Borrower and its Restricted Subsidiaries as a whole, as determined in good faith
by senior management or the Board of Directors of the Borrower, which in the
event of a swap with a Fair Market Value in excess of (1) $10.0 million shall be
evidenced by an Officers’ Certificate and (2) $25.0 million shall be set forth
in a resolution approved in good faith by at least a majority of the Board of
Directors of the Borrower.

“Asset Sale Offer” shall have the meaning assigned to such term in
Section 2.04(c) of this Annex.

“Board of Directors” means as to any Person, the board of directors or managers,
as applicable, of such Person (or, if such Person is a partnership, the board of
directors or other governing body of the general partner of such Person) or any
duly authorized committee thereof.

“Borrowing Base” means, as of any date, an amount equal to:

(1) 85% of the face amount of all accounts receivable owned by the Borrower and
its Restricted Subsidiaries as reported in accordance with GAAP on the
Borrower’s consolidated balance sheet (or notes thereto) as of the end of the
most recent fiscal quarter preceding such determination date, excluding any
accounts receivable that were more than 90 days past due as of such balance
sheet date; plus

(2) 65% of the book value of all inventory, net of reserves, owned by the
Borrower and its Restricted Subsidiaries as reported in accordance with GAAP on
the Borrower’s consolidated balance sheet (or notes thereto) as of the end of
the most recent fiscal quarter preceding such determination date.

“Capital Stock” means:

(1) in the case of a corporation or a company, corporate stock or shares;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Cash Contribution Amount” means the aggregate amount of cash contributions made
to the capital of the Borrower or any Subsidiary Loan Party described in the
definition of “Contribution Indebtedness.”

 

4



--------------------------------------------------------------------------------

“Cash Equivalents” means:

(1) U.S. dollars, pounds sterling, euros, national currency of any participating
member state in the European Union or, in the case of any Foreign Subsidiary
that is a Restricted Subsidiary, such local currencies held by it from time to
time in the ordinary course of business;

(2) securities issued or directly and fully guaranteed or insured by the
government of the United States or any country that is a member of the European
Union or any agency or instrumentality thereof, in each case with maturities not
exceeding two years from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $250 million, or the foreign currency equivalent thereof, and whose
long-term debt is rated “A” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency);

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;

(5) commercial paper issued by a corporation (other than an Affiliate of the
Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;

(6) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition;

(7) Indebtedness issued by Persons (other than the Permitted Holders or any of
their Affiliates) with a rating of “A” or higher from S&P or “A 2” or higher
from Moody’s (or reasonably equivalent ratings of another internationally
recognized ratings agency) in each case with maturities not exceeding two years
from the date of acquisition; and

(8) investment funds investing at least 95% of their assets in securities of the
types described in clauses (1) through (7) above.

“Change of Control Offer” shall have the meaning assigned to such term in
Section 2.10 of this Annex.

“Code” means the Internal Revenue Code of 1986, as amended.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted in computing
Consolidated Net Income (including amortization of original issue discount, the
interest component of Capitalized Lease Obligations, and net payments and
receipts (if any) pursuant to interest rate Hedging Obligations and excluding
amortization of deferred financing fees, expensing of any bridge or other
financing fees and any interest under Satellite Purchase Agreements); and

 

5



--------------------------------------------------------------------------------

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued;

less interest income for such period;

provided that for purposes of calculating Consolidated Interest Expense, no
effect shall be given to the discount and/or premium resulting from the
bifurcation of derivatives under Statement of Financial Accounting Standards
No. 133 and related interpretations as a result of the terms of the Indebtedness
to which such Consolidated Interest Expense relates.

“Consolidated Net Income” means, without duplication, with respect to any Person
for any period, the aggregate of the Net Income of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis; provided that:

(1) any net after-tax extraordinary or nonrecurring or unusual gains or losses
(less all fees and expenses relating thereto), or income or expense or charge
(including, without limitation, any severance, relocation or other restructuring
costs and transition expenses Incurred as a direct result of the transition of
the Borrower to an independent operating company in connection with the
Transactions) and fees, expenses or charges related to any offering of equity
interests of such Person, Investment, acquisition or Indebtedness permitted to
be Incurred by the Agreement (in each case, whether or not successful),
including any such fees, expenses or charges related to the Transactions, in
each case, shall be excluded;

(2) any increase in amortization or depreciation or any one-time non-cash
charges resulting from purchase accounting in connection with any acquisition
that is consummated after April 13, 2006 shall be excluded;

(3) the cumulative effect of a change in accounting principles during such
period shall be excluded;

(4) any net after-tax income or loss from discontinued operations and any net
after-tax gains or losses on disposal of discontinued operations shall be
excluded;

(5) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
senior management or the Board of Directors of the Borrower (except that no such
determination shall be required for the asset dispositions comprising the
Subtracted Historical Adjustment)) shall be excluded;

(6) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness shall
be excluded;

(7) the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments actually paid in cash (or to the
extent converted into cash) to the referent Person or a Restricted Subsidiary
thereof in respect of such period;

 

6



--------------------------------------------------------------------------------

(8) solely for the purpose of determining the amount of Cumulative Credit, the
Net Income for such period of any Restricted Subsidiary (other than any
Subsidiary Loan Party) shall be excluded to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
its Net Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Restricted Subsidiary or its equityholders, unless such restrictions with
respect to the payment of dividends or similar distributions have been legally
waived (provided that this clause (8) shall not apply with respect to the Net
Income of Hughes Escorts Communications Limited); provided that the Consolidated
Net Income of such Person shall be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or converted into cash)
by any such Restricted Subsidiary to such Person or a Restricted Subsidiary of
such Person (subject to the provisions of this clause (8)), to the extent not
already included therein;

(9) any non-cash impairment charge or asset write-off resulting from the
application of Statement of Financial Accounting Standards No. 142 and 144, and
the amortization of intangibles arising pursuant to No. 141, shall be excluded;

(10) any non-cash expenses realized or resulting from employee benefit plans or
post-employment benefit plans, grants of stock appreciation or similar rights,
stock options or other rights to officers, directors and employees of such
Person or any of its Restricted Subsidiaries shall be excluded;

(11) any one-time non-cash compensation charges shall be excluded;

(12) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded; and

(13) the effects of purchase accounting as a result of the January 2006
Acquisition (as defined in the Offering Memorandum) shall be excluded.

Notwithstanding the foregoing, for the purpose of Section 2.02 of this Annex
only, there shall be excluded from the calculation of Consolidated Net Income
any dividends, repayments of loans or advances or other transfers of assets from
Unrestricted Subsidiaries to the Borrower or a Restricted Subsidiary of the
Borrower in respect of or that originally constituted Restricted Investments to
the extent such dividends, repayments or transfers increase the amount of
Restricted Payments permitted under such covenant pursuant to clause (4) or
(5) of the definition of “Cumulative Credit.”

For purposes of calculating the amount of Restricted Payments permitted pursuant
to clause (c)(i) of Section 2.02 of this Annex, the amount of Consolidated Net
Income shall be reduced, without duplication, by amounts dividended to Parent
for taxes pursuant to clause (11) of the second paragraph of Section 2.02 of
this Annex (such calculation to be made on a quarterly basis).

“Consolidated Non-cash Charges” means, with respect to any Person for any
period, the aggregate depreciation, amortization, impairment, non-cash
compensation, non-cash rent and other non-cash expenses of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP, but excluding (i) any such charge which
consists of or requires an accrual of, or cash reserve for, anticipated cash
charges for any future period and (ii) the non-cash impact of recording the
change in fair value of any embedded derivatives under Statement of Financial
Accounting Standards No. 133 and related interpretations as a result of the
terms of any agreement or instrument to which such Consolidated Non-cash Charges
relate.

 

7



--------------------------------------------------------------------------------

“Consolidated Taxes” means, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis for any period, provision for taxes based
on income, profits or capital, including, without limitation, state franchise
and similar taxes, and including an amount equal to the amount of tax
distributions actually made to the holders of Capital Stock of such Person or
any parent of such Person in respect of such period in accordance with clause
(11) of the second paragraph of Section 2.02 of this Annex, which shall be
included as though such amounts had been paid as income taxes directly by such
Person.

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (1) the aggregate amount of all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries and (2) the
aggregate amount of all outstanding Disqualified Stock of the Borrower and all
Disqualified Stock and Preferred Stock of Restricted Subsidiaries, with the
amount of such Disqualified Stock and Preferred Stock equal to the greater of
their respective voluntary or involuntary liquidation preferences and maximum
fixed repurchase prices, in each case determined on a consolidated basis in
accordance with GAAP.

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Stock or Preferred Stock that does not have a fixed price shall be calculated in
accordance with the terms of such Disqualified Stock or Preferred Stock as if
such Disqualified Stock or Preferred Stock were purchased on any date on which
Consolidated Total Indebtedness shall be required to be determined pursuant to
the Agreement, and if such price is based upon, or measured by, the Fair Market
Value of such Disqualified Stock or Preferred Stock, such Fair Market Value
shall be determined reasonably and in good faith by senior management or the
Board of Directors of the Borrower.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor;

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(c) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contribution Indebtedness” means Indebtedness of the Borrower or any Subsidiary
Loan Party in an aggregate principal amount not greater than twice the aggregate
amount of cash contributions (other than Excluded Contributions and amounts
applied to make a Restricted Payment in accordance with clause (2) of the second
paragraph of Section 2.02 of this Annex) made to the capital of the Borrower or
such Subsidiary Loan Party after the Closing Date; provided that (1) if the
aggregate principal amount of such Contribution Indebtedness is greater than the
aggregate amount of such cash contributions to the capital of the Borrower or
such Subsidiary Loan Party, as applicable, the amount in excess shall be
Indebtedness (other than Secured Indebtedness) that ranks subordinate to the
Loans with a Stated

 

8



--------------------------------------------------------------------------------

Maturity at least 91 days later than the Stated Maturity of the Loans, and
(2) such Contribution Indebtedness (a) is Incurred within 210 days after the
making of such cash contributions and (b) is so designated as Contribution
Indebtedness pursuant to an Officers’ Certificate on the date of Incurrence
thereof.

“Cumulative Credit” means the sum of (without duplication):

(1) cumulative Adjusted EBITDA of the Borrower for the period (taken as one
accounting period) from and after April 1, 2006 to the end of the Borrower’s
most recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, in the case such Adjusted
EBITDA for such period is a negative, minus the amount by which cumulative
Adjusted EBITDA is less than zero), plus

(2) 100% of the aggregate net proceeds, including cash and the Fair Market Value
(as determined in accordance with the next succeeding sentence) of property
other than cash, received by the Borrower after April 13, 2006 from the issue or
sale of Equity Interests of the Borrower or any Parent of the Borrower
(excluding (without duplication) (i) Excluded Contributions, Refunding Capital
Stock, Designated Preferred Stock, Disqualified Stock and the Cash Contribution
Amount and (ii) any net cash proceeds of Equity Offerings to the extent used to
redeem Senior Notes in compliance with Section 3.07(a) of the Senior Note
Indenture) including Equity Interests (other than Refunding Capital Stock,
Disqualified Stock or Designated Preferred Stock) issued upon conversion of
Indebtedness or upon exercise of warrants or options (other than an issuance or
sale to a Restricted Subsidiary of the Borrower or an employee stock ownership
plan or trust established by the Borrower or any of its Subsidiaries), plus

(3) 100% of the aggregate amount of contributions to the capital of the Borrower
received in cash and the Fair Market Value (as determined in accordance with the
next succeeding sentence) of property other than cash after April 13, 2006
(other than (i) Excluded Contributions, Refunding Capital Stock, Designated
Preferred Stock, Disqualified Stock, the Cash Contribution Amount and
contributions by a Restricted Subsidiary and (ii) any net cash proceeds of
Equity Offerings to the extent used to redeem Senior Notes in compliance with
Section 3.07(a) of the Senior Note Indenture), plus

(4) 100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary in cash and the Fair Market Value (as determined in accordance with
the next succeeding sentence) of property other than cash received by the
Borrower or any Restricted Subsidiary after April 13, 2006 from:

(a) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary of the Borrower or to an employee stock ownership plan or trust
established by the Borrower or any of its Subsidiaries) of Restricted
Investments made by the Borrower and its Restricted Subsidiaries and from
repurchases and redemptions of such Restricted Investments from the Borrower and
its Restricted Subsidiaries by any Person (other than the Borrower or any of its
Restricted Subsidiaries or to an employee stock ownership plan or trust
established by the Borrower or any of its Restricted Subsidiaries) and from
repayments of loans or advances which constituted Restricted Investments (other
than in each case to the extent that the Restricted Investment was made pursuant
to clause (9) of the second paragraph of the covenant in Section 2.02 of this
Annex),

(b) the sale (other than to the Borrower or a Restricted Subsidiary of the
Borrower or to an employee stock ownership plan or trust established by the
Borrower or any of its Subsidiaries) of the Capital Stock of an Unrestricted
Subsidiary (other than an Unrestricted Subsidiary to the extent the investments
in such Unrestricted Subsidiary was made by the Borrower or a Restricted
Subsidiary pursuant to clause (9) of the second paragraph of Section 2.02 of
this Annex or to the extent such Investment constituted a Permitted Investment)
or

 

9



--------------------------------------------------------------------------------

(c) a distribution, dividend or other payment from an Unrestricted Subsidiary,
plus

(5) in the event any Unrestricted Subsidiary of the Borrower has been
redesignated as a Restricted Subsidiary or has been merged, consolidated or
amalgamated with or into, or transfers or conveys its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary of the Borrower after
April 13, 2006, the Fair Market Value (as determined in accordance with the next
succeeding sentence) of the Investments of the Borrower in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable) (other than in each case to the
extent that the designation of such Subsidiary as an Unrestricted Subsidiary was
made pursuant to clause (9) of the second paragraph of the covenant in
Section 2.02 of this Annex or constituted a Permitted Investment).

The Fair Market Value of property other than cash covered by clauses (2), (3),
(4) and (5) above shall be determined in good faith by the Board of Directors of
the Borrower and

(1) in the event of property with a Fair Market Value in excess of $10.0
million, shall be set forth in an Officers’ Certificate or

(2) in the event of property with a Fair Market Value in excess of $25.0
million, shall be set forth in a resolution approved by at least a majority of
the Board of Directors of the Borrower.

“Cumulative Interest Expense” means, in respect of any Restricted Payment, the
sum of the aggregate amount of Consolidated Interest Expense of the Borrower and
the Restricted Subsidiaries for the period from and after April 1, 2006 to the
end of the Borrower’s most recently ended fiscal quarter for which internal
financial statements are available and immediately preceding the proposed
Restricted Payment.

“Debt to Adjusted EBITDA Ratio” means, with respect to any Person for any
period, the ratio of (i) Consolidated Total Indebtedness as of the date of
calculation (the “Calculation Date”) to (ii) Adjusted EBITDA of such Person for
the four consecutive fiscal quarters immediately preceding such Calculation Date
for which internal financial statements are available. In the event that the
Borrower or any of its Restricted Subsidiaries Incurs or redeems any
Indebtedness (other than in the case of revolving credit borrowings, in which
case interest expense shall be computed based upon the average daily balance of
such Indebtedness during the applicable period) or issues or redeems
Disqualified Stock or Preferred Stock subsequent to the commencement of the
period for which the Debt to Adjusted EBITDA Ratio is being calculated but prior
to the Calculation Date, then the Debt to Adjusted EBITDA Ratio shall be
calculated giving pro forma effect to such Incurrence or redemption of
Indebtedness, or such issuance or redemption of Disqualified Stock or Preferred
Stock, as if the same had occurred at the beginning of the applicable
four-quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers or consolidations (as determined in
accordance with GAAP) that have been made by the Borrower or any Restricted
Subsidiary during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the Calculation Date
shall be calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers or consolidations (and the change in any
associated Consolidated Total Indebtedness obligations and the change in
Adjusted EBITDA resulting therefrom) had occurred on the first day of the
four-quarter

 

10



--------------------------------------------------------------------------------

reference period. If since the beginning of such period any Person (that
subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any Restricted Subsidiary since the beginning of such period) shall
have made any Investment, acquisition, disposition, merger or consolidation that
would have required adjustment pursuant to this definition, then the Debt to
Adjusted EBITDA Ratio shall be calculated giving pro forma effect thereto for
such period as if such Investment, acquisition, disposition, merger or
consolidation had occurred at the beginning of the applicable four-quarter
period. For purposes of this definition, whenever pro forma effect is to be
given to an Investment, acquisition, disposition, merger or consolidation
(including the Transactions) and the amount of income or earnings relating
thereto, the pro forma calculations shall be determined in good faith by a
responsible financial or accounting Officer of the Borrower and shall comply
with the requirements of Rule 11-02 of Regulation S-X promulgated by the
Commission, except that such pro forma calculations may include operating
expense reductions for such period resulting from the transaction which is being
given pro forma effect that have been realized or for which substantially all
the steps necessary for realization have been taken or are reasonably expected
to be taken within six months following any such transaction, including, but not
limited to, the execution or termination of any contracts, the reduction of
costs related to administrative functions or the termination of any personnel,
as applicable; provided that, in either case, such adjustments are set forth in
an Officers’ Certificate signed by the Borrower’s chief financial officer and
another Officer which states (i) the amount of such adjustment or adjustments,
(ii) that such adjustment or adjustments are based on the reasonable good faith
beliefs of the Officers executing such Officers’ Certificate at the time of such
execution and (iii) that any related incurrence of Indebtedness is permitted
pursuant to the Agreement. If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the Calculation Date had been the
applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness if the related hedge has a remaining
term in excess of twelve months). Interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by a
responsible financial or accounting officer of the Borrower to be the rate of
interest implicit in such Capitalized Lease Obligation in accordance with GAAP.
For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate.

“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an Officers’ Certificate setting forth the basis of
such valuation, less the amount of Cash Equivalents received in connection with
a subsequent sale of such Designated Non-cash Consideration.

“Designated Preferred Stock” means Preferred Stock of the Borrower or any Parent
of the Borrower (other than Disqualified Stock), that is issued for cash (other
than to the Borrower or any of its Subsidiaries or an employee stock ownership
plan or trust established by the Borrower or any of its Subsidiaries) and is so
designated as Designated Preferred Stock, pursuant to an Officers’ Certificate,
on the issuance date thereof, the cash proceeds of which are excluded from the
calculation set forth in the definition of “Cumulative Credit.”

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms (or by the terms of any security into which it
is convertible or for which it is redeemable, putable or exchangeable), or upon
the happening of any event:

(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise,

 

11



--------------------------------------------------------------------------------

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock of
such Person, or

(3) is redeemable at the option of the holder thereof, in whole or in part,

in each case prior to 91 days after the Maturity Date;

provided, however, that only the portion of Capital Stock which so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that (x) if such Capital Stock
is issued to any employee or to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability and (y) such Capital Stock shall not constitute Disqualified Stock if
such Capital Stock matures or is mandatorily redeemable or is redeemable at the
option of the holders thereof as a result of a change of control or asset sale
so long as the relevant asset sale or change of control provisions, taken as a
whole, are no more favorable in any material respect to holders of such Capital
Stock than the asset sale and change of control provisions applicable to the
Senior Notes and any purchase requirement triggered thereby may not become
operative until compliance with the asset sale and change of control provisions
applicable to the Senior Notes (including the purchase of any Senior Notes
tendered pursuant thereto); provided, further, that any class of Capital Stock
of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of Capital Stock that is not Disqualified
Stock shall not be deemed to be Disqualified Stock.

“Equipment Financing Agreements” means (A)(1) the Master Purchase Agreement
dated April 27, 1998, between the Borrower and Alpine, (2) the Master Equipment
Lease dated April 21, 1998, between the Borrower and Alpine and (3) the
Assignment Agreement dated April 27, 1998, between the Borrower and Alpine,
(B) the equipment financing arrangements pursuant to the Master Performance and
Counter-Indemnity between the Borrower and certain of its Subsidiaries and
Barclays Technology Finance Limited, Barclays Technology Finance GmbH, Alpine
Capital (Europe) Limited and Alpine Capital (Europe) Limited GmbH and related
agreements, (C) the Master Purchase Agreement dated as of September 23, 2005
between the Borrower and Alpine, (D) any and all assignment agreements entered
into by the Borrower and its Restricted Subsidiaries in the ordinary course of
business as contemplated by clauses (A)(1) through (3), (B) and (C) of this
definition, in each case, as the same may be refinanced, amended, modified,
restated, renewed, supplemented or replaced, and (E) any agreements between the
Borrower or any of its Restricted Subsidiaries and any third-party relating
generally to the subject matter of the agreements set forth in clause (A), (B),
(C) or (D) of this definition; provided that any agreements specified in clauses
(D) or (E) of this definition are entered into on terms consistent with then
prevailing market conditions.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Equity Offering” means any public or private sale after April 13, 2006 of
Capital Stock or Preferred Stock of any Person (other than Disqualified Stock),
other than:

(1) public offerings with respect to the Capital Stock of such Person registered
on Form S-4 or Form S-8;

 

12



--------------------------------------------------------------------------------

(2) any such public or private sale that constitutes an Excluded Contribution;
and

(3) an issuance to any Subsidiary.

“Event of Loss” means any event that results in the Borrower or its Restricted
Subsidiaries receiving proceeds from any insurance covering any Satellite, or in
the event that the Borrower or any of its Restricted Subsidiaries receives
proceeds from any insurance maintained for it by any Satellite Manufacturer or
any launch provider covering any of such Satellites.

“Event of Loss Proceeds” means, with respect to any proceeds from any Event of
Loss, all Satellite insurance proceeds received by the Borrower or any of the
Restricted Subsidiaries in connection with such Event of Loss, after

(1) provision for all income or other taxes measured by or resulting from such
Event of Loss,

(2) payment of all reasonable legal, accounting and other reasonable fees and
expenses related to such Event of Loss,

(3) payment of amounts required to be applied to the repayment of Indebtedness
secured by a Lien on the Satellite that is the subject of such Event of Loss,

(4) provision for payments to Persons who own an interest in the Satellite
(including any transponder thereon) in accordance with the terms of the
agreement(s) governing the ownership of such interest by such Person (other than
provision for payments to insurance carriers required to be made based on
projected future revenues expected to be generated from such Satellite in the
good faith determination of the Borrower as evidenced by an Officers’
Certificate), and

(5) deduction of appropriate amounts to be provided by the Borrower or such
Restricted Subsidiary as a reserve, in accordance with GAAP, against any
liabilities associated with the Satellite that was the subject of the Event of
Loss.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Contributions” means the Cash Equivalents or other assets (valued at
their Fair Market Value as determined in good faith by senior management or the
Board of Directors of the Borrower) received by the Borrower from:

(1) contributions to its common Capital Stock, and

(2) the sale (other than to a Subsidiary of the Borrower or pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Borrower or any of its Subsidiaries or any
employee stock ownership plan or trust established by the Borrower or any of its
Subsidiaries) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of the Borrower,

 

13



--------------------------------------------------------------------------------

in each case designated as Excluded Contributions pursuant to an Officers’
Certificate executed by an Officer of the Borrower, which are excluded from the
calculation set forth in the definition of the term “Cumulative Credit.”

“Fair Market Value” means, with respect to any asset or property, the price that
could be negotiated in an arm’s-length transaction between a willing seller and
a willing and able buyer, neither of whom is under undue pressure or compulsion
to complete the transaction.

“Flow Through Entity” means an entity that is treated as a partnership not
taxable as a corporation, a grantor trust or a disregarded entity for U.S.
federal income tax purposes or subject to treatment on a comparable basis for
purposes of state, local or foreign tax law.

“Foreign Subsidiary” means a Restricted Subsidiary not organized or existing
under the laws of the United States of America or any state or territory thereof
or the District of Columbia and any direct or indirect subsidiary of such
Restricted Subsidiary.

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness or other obligations.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:

(1) currency exchange or interest rate swap agreements, cap agreements and
collar agreements; and

(2) other agreements or arrangements designed to manage exposure or protect such
Person against fluctuations in currency exchange or interest rates.

“Incur” means issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such Person becomes a Subsidiary (whether by merger, amalgamation,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Person at the time it becomes a Subsidiary.

“Indebtedness” means, with respect to any Person:

(1) the principal and premium (if any) of any indebtedness of such Person,
whether or not contingent, (a) in respect of borrowed money (including
obligations in connection with Equipment Financing Agreements), (b) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (c) representing the deferred and unpaid purchase price of any
property, except any such balance that constitutes a current account payable,
trade payable or similar obligation Incurred, (d) in respect of Capitalized
Lease Obligations, or (e) representing any Hedging Obligations, if and to the
extent that any of the foregoing indebtedness (other than letters of credit and
Hedging Obligations) would appear as a liability on a balance sheet (excluding
the footnotes thereto) of such Person prepared in accordance with GAAP;

(2) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, the Indebtedness of
another Person (other than by endorsement of negotiable instruments for
collection in the ordinary course of business); and

 

14



--------------------------------------------------------------------------------

(3) to the extent not otherwise included, Indebtedness of another Person secured
by a Lien on any asset owned by such Person (whether or not such Indebtedness is
assumed by such Person); provided, however, that the amount of such Indebtedness
will be the lesser of: (a) the Fair Market Value of such asset at such date of
determination and (b) the amount of such Indebtedness of such other Person;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (1) Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money; (2) deferred or prepaid
revenues; (3) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller; (4) obligations to make payments to one or more insurers
under satellite insurance policies in respect of premiums or the requirement to
remit to such insurer(s) a portion of the future revenue generated by a
satellite which has been declared a constructive total loss, in each case in
accordance with the terms of the insurance policies relating thereto; (5) any
obligations to make progress or incentive payments or risk money payments under
any satellite manufacturing contract or to make payments under satellite launch
contracts in respect of launch services provided thereunder, in each case, to
the extent not overdue by more than 90 days; or (6) the financing of insurance
premiums with the carrier of such insurance or take or pay obligations contained
in supply agreements, in each case entered into in the ordinary course of
business.

Notwithstanding anything in the Agreement, Indebtedness shall not include, and
shall be calculated without giving effect to, the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under the Agreement as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness; and any such amounts that
would have constituted Indebtedness under the Agreement but for the application
of this sentence shall not be deemed an Incurrence of Indebtedness under the
Agreement.

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant to Persons engaged in a Similar Business, in each
case of nationally recognized standing that is, in the good faith determination
of the Board of Directors of the Borrower, qualified to perform the task for
which it has been engaged.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents),

(2) securities that have a rating equal to or higher than Baa3 (or equivalent)
by Moody’s or BBB- (or equivalent) by S&P, or an equivalent rating by any other
Rating Agency, but excluding any debt securities or loans or advances between
and among the Borrower and its Subsidiaries,

(3) investments in any fund that invests exclusively in investments of the type
described in clauses (1) and (2) which fund may also hold immaterial amounts of
cash pending investment and/or distribution, and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions

 

15



--------------------------------------------------------------------------------

(excluding accounts receivable, trade credit and advances to customers and
commission, travel and similar advances to officers, employees and consultants
made in the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities issued by
any other Person and investments that are required by GAAP to be classified on
the balance sheet of the Borrower in the same manner as the other investments
included in this definition to the extent such transactions involve the transfer
of cash or other property. For purposes of the definition of “Unrestricted
Subsidiary” and the covenant in Section 2.02 of this Annex:

(1) “Investments” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary equal to an
amount (if positive) equal to:

(a) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less

(b) the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, in each case as
determined in good faith by senior management or the Board of Directors of the
Borrower.

“Joint Venture” means any Person, other than an individual or a Subsidiary of
the Borrower, (i) in which the Borrower or a Restricted Subsidiary of the
Borrower holds or acquires an ownership interest (whether by way of Capital
Stock or otherwise) and (ii) which is engaged in a Similar Business.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any other agreement to give a security interest and any filing of or
agreement to give any financing statement under the Uniform Commercial Code or
equivalent statutes of any jurisdiction); provided that in no event shall an
agreement to sell or an operating lease be deemed to constitute a Lien.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“Net Proceeds” means the aggregate cash proceeds received by the Borrower or any
of its Restricted Subsidiaries in respect of any Asset Sale, including, without
limitation, any cash received in respect of or upon the sale or other
disposition of any Designated Non-cash Consideration received in any Asset Sale,
net of the direct costs relating to such Asset Sale and the sale or disposition
of such Designated Non-cash Consideration (including, without limitation, legal,
accounting and investment banking fees, and brokerage and sales commissions),
and any relocation expenses Incurred as a result thereof, taxes paid or payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements related thereto), amounts required
to be applied to the repayment of principal, premium (if any) and interest on
Indebtedness (other than pursuant to the second or third paragraphs of
Section 2.04(b) of this Annex) required to be paid as a result of such
transaction

 

16



--------------------------------------------------------------------------------

(including to obtain any consent therefor), any deduction of appropriate amounts
to be provided by the Borrower as a reserve in accordance with GAAP against any
liabilities associated with the asset disposed of in such transaction and
retained by the Borrower after such sale or other disposition thereof,
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction and any
distributions and the payments required to be made to minority interest holders
in Subsidiaries or Joint Ventures as a result of such Asset Sale.

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements (including, without limitation, reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities payable under the documentation governing any Indebtedness.

“Offer Amount” shall have the meaning assigned to such term in Section 2.04(c)
of this Annex.

“Offer Period” shall have the meaning assigned to such term in Section 2.04(c)
of this Annex.

“Offering Memorandum” means the final offering memorandum with respect to the
Senior Notes dated as of April 6, 2006.

“Officer” means the Chairman of the Board, Chief Executive Officer, Chief
Financial Officer, President, any Executive Vice President, Senior Vice
President or Vice President, the Treasurer or the Secretary of the Borrower or
any of the Borrower’s Restricted Subsidiaries.

“Officers’ Certificate” means a certificate signed on behalf of the Borrower by
two Officers of the Borrower or any of the Borrower’s Restricted Subsidiaries,
one of whom must be the principal executive officer, the principal financial
officer, the treasurer or the principal accounting officer of the Borrower or
any of the Borrower’s Restricted Subsidiaries, that meets the requirements set
forth in the Agreement.

“Parent” means, with respect to any Person, any direct or indirect parent
company of such Person whose only material assets consist of the common Capital
Stock of such Person.

“Pari Passu Indebtedness” means:

(1) with respect to the Borrower, Loan Obligations and any Indebtedness which
ranks pari passu in right of payment with Loan Obligations; and

(2) with respect to any Subsidiary Loan Party, its guarantee of Loan Obligations
and any Indebtedness which ranks pari passu in right of payment with such
Subsidiary Loan Party’s guarantee.

“Permitted Investments” means:

(1) any Investment in the Borrower or any Restricted Subsidiary;

(2) any Investment in Cash Equivalents or Investment Grade Securities;

(3) any Investment by the Borrower or any Restricted Subsidiary of the Borrower
in a Person if as a result of such Investment (a) such Person becomes a
Restricted Subsidiary of the Borrower, or (b) such Person, in one transaction or
a series of related transactions, is merged, consolidated or amalgamated with or
into, or transfers or conveys all or substantially all of its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary of the Borrower;

 

17



--------------------------------------------------------------------------------

(4) any Investment in securities or other assets not constituting Cash
Equivalents and received in connection with an Asset Sale made pursuant to the
provisions of Section 2.04 of this Annex or any other disposition of assets not
constituting an Asset Sale;

(5) any Investment existing on April 13, 2006 and any Investments made pursuant
to binding commitments in effect on April 13, 2006;

(6) advances to employees not in excess of $5.0 million outstanding at any one
time in the aggregate; provided that advances that are forgiven shall continue
to be deemed outstanding;

(7) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by the Borrower or any such Restricted Subsidiary in connection with or as
a result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable or (b) as a result of a
foreclosure by the Borrower or any of its Restricted Subsidiaries with respect
to any secured Investment or other transfer of title with respect to any secured
Investment in default;

(8) Hedging Obligations permitted under clause (j) of the second paragraph of
Section 2.01 of this Annex;

(9) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Similar Business having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (9) that are at that time
outstanding (after giving effect to the sale of Investments made pursuant to
this clause (9) to the extent the proceeds of such sale received by the Borrower
and its Restricted Subsidiaries consists of cash and Cash Equivalents), not to
exceed $20.0 million, at the time of such Investment (with the Fair Market Value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value); provided, however, that if any Investment pursuant
to this clause (9) is made in any Person that is not a Restricted Subsidiary of
the Borrower at the date of the making of such Investment and such Person
becomes a Restricted Subsidiary of the Borrower after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (1) above and
shall cease to have been made pursuant to this clause (9) for so long as such
Person continues to be a Restricted Subsidiary;

(10) additional Investments by the Borrower or any of its Restricted
Subsidiaries having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (10) that are at that time
outstanding (after giving effect to the sale of Investments made pursuant to
this clause (10) to the extent the proceeds of such sale received by the
Borrower and its Restricted Subsidiaries consists of cash and Cash Equivalents),
not to exceed the greater of (x) $40.0 million and (y) 7.0% of Total Assets of
the Borrower at the time of such Investment (with the Fair Market Value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value);

(11) loans and advances to officers, directors and employees for
business-related travel expenses, moving and relocation expenses and other
similar expenses, in each case Incurred in the ordinary course of business;

(12) Investments the payment for which consists of Equity Interests of the
Borrower or any Parent of the Borrower (other than Disqualified Stock);
provided, however, that such Equity Interests will not increase the amount
available for Restricted Payments under the calculation set forth in the
definition of the term “Cumulative Credit;”

 

18



--------------------------------------------------------------------------------

(13) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of the second paragraph
of the covenant in Section 2.05 of this Annex (except transactions described in
clauses (2), (6), (7), (8), (9), (13) and (14) of such paragraph);

(14) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

(15) guarantees not prohibited by or required pursuant to, as the case may be,
the covenants in Section 2.01 of this Annex and Section 5.10 of the Agreement;

(16) any Investments by Subsidiaries that are not Restricted Subsidiaries in
other Subsidiaries that are not Restricted Subsidiaries of the Borrower;

(17) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property in each case in the ordinary course of business;

(18) additional Investments in Joint Ventures of the Borrower or any of its
Restricted Subsidiaries existing on April 13, 2006 in an aggregate amount not to
exceed $15.0 million outstanding at any one time;

(19) Investments of a Restricted Subsidiary of the Borrower acquired after
April 13, 2006 or of an entity merged into, amalgamated with, or consolidated
with a Restricted Subsidiary of the Borrower in a transaction that is not
prohibited by the covenant in Section 2.08 of this Annex after April 13, 2006 to
the extent that such Investments were not made in contemplation of such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation; and

(20) any Investment in the Senior Notes.

“Permitted Liens” means, with respect to any Person:

(1) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;

(2) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review;

(3) Liens for taxes, assessments or other governmental charges not yet due or
payable or subject to penalties for nonpayment or which are being contested in
good faith by appropriate proceedings;

 

19



--------------------------------------------------------------------------------

(4) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued at the
request of and for the account of such Person in the ordinary course of its
business;

(5) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not Incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(6) (A) Liens securing an aggregate principal amount of Pari Passu Indebtedness
not to exceed the greater of (x) the aggregate principal amount of Pari Passu
Indebtedness permitted to be Incurred pursuant to clause (a) of the second
paragraph of the covenant in Section 2.01 of this Annex and (y) the maximum
principal amount of Indebtedness that, as of such date, and after giving effect
to the Incurrence of such Indebtedness and the application of the proceeds
therefrom on such date, would not cause the Secured Indebtedness Leverage Ratio
of the Borrower to exceed 1.50 to 1.00, and (B) Liens securing Indebtedness
permitted to be Incurred pursuant to the Non-Guarantor Exception and clauses
(b), (d) (provided that such Liens do not extend to any property or assets that
are not property being purchased, leased, constructed or improved with the
proceeds of such Indebtedness being Incurred pursuant to clause (d)), (s) or
(u) (provided that such Liens do not extend to any property or assets that are
not property being purchased, leased, constructed or improved with the proceeds
of such Indebtedness being Incurred pursuant to clause (u)) of the second
paragraph of the covenant in Section 2.01 of this Annex; provided that the Lien
may not extend to any other property owned by such Person or any of its
Restricted Subsidiaries at the time the Lien is Incurred (other than assets and
property affixed or appurtenant thereto and income and profits arising therefrom
and except for customary cross collateral arrangements with respect to property
or equipment financed by the same financing source pursuant to the same
financing scheme); provided, further, that (i) in the case of the Non-Guarantor
Exception and clause (s), such Lien does not extend to the property or assets of
the Borrower or any Subsidiary of the Borrower other than a Restricted
Subsidiary that is not a Subsidiary Loan Party and (ii) any Liens under clause
(A) above securing Pari Passu Indebtedness or any Liens under clause (B) above
securing Indebtedness permitted to be incurred pursuant to clause (b) of
Section 2.01 of this Annex shall, in each case, be subordinated to the Liens in
respect of the Senior Credit Agreement Obligations in accordance with (and
otherwise subject to) an intercreditor agreement having terms consistent with
the terms of the Intercreditor Agreement or such other terms that are reasonably
acceptable to the Administrative Agent;

(7) Liens existing on April 13, 2006 and Liens created under the Senior Loan
Documents;

(8) Liens on assets, property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided, however, that such Liens are not created
or Incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary; provided, further, however, that such Liens may not
extend to any other property owned by the Borrower or any Restricted Subsidiary
of the Borrower;

(9) Liens on assets or property at the time the Borrower or a Restricted
Subsidiary of the Borrower acquired the assets or property, including any
acquisition by means of a merger, amalgamation or consolidation with or into the
Borrower or any Restricted Subsidiary of the Borrower; provided, however, that
such Liens are not created or Incurred in connection with, or in contemplation
of, such acquisition; provided, further, however, that the Liens may not extend
to any other assets or property owned by the Borrower or any Restricted
Subsidiary of the Borrower;

 

20



--------------------------------------------------------------------------------

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary of the Borrower permitted
to be Incurred in accordance with the covenant in Section 2.01 of this Annex;

(11) Liens securing Hedging Obligations permitted to be Incurred under clause
(j) of the second paragraph of the covenant in Section 2.01 of this Annex;

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(13) leases and subleases of real property granted to others in the ordinary
course of business that do not (i) materially interfere with the ordinary
conduct of the business of the Borrower or any of its Restricted Subsidiaries or
(ii) secure any Indebtedness;

(14) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business;

(15) Liens in favor of the Borrower or any Subsidiary Loan Party;

(16) Liens on equipment of the Borrower or any Restricted Subsidiary granted in
the ordinary course of business to the Borrower’s customer at the site at which
such equipment is located;

(17) Liens or deposits made in the ordinary course of business in connection
with insurance maintained by the Borrower and its Subsidiaries;

(18) Liens on the Equity Interests of Unrestricted Subsidiaries;

(19) grants of software and other licenses in the ordinary course of business;

(20) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (7), (8) and (9); provided, however, that
(x) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements on such property), and (y) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (A) the outstanding principal amount or, if greater,
committed amount of the Indebtedness described under clauses (7), (8) and (9) at
the time the original Lien became a Permitted Lien under the Agreement, and
(B) an amount necessary to pay any fees and expenses, including premiums,
related to such refinancing, refunding, extension, renewal or replacement;

(21) other Liens securing obligations Incurred in the ordinary course of
business which obligations do not exceed $5.0 million at any one time
outstanding;

(22) Liens incurred pursuant to the Equipment Financing Agreements;

(23) Liens arising out of consignment or similar arrangements for the sale of
goods entered into in the ordinary course of business; and

(24) Liens securing insurance premiums financing arrangements, provided that
such Liens are limited to the applicable unearned insurance premiums.

 

21



--------------------------------------------------------------------------------

“Person” or “person” means any individual, corporation, partnership, limited
liability company, Joint Venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution or winding up.

“Presumed Tax Rate” means the highest effective marginal statutory combined U.S.
federal, state and local income tax rate prescribed for an individual residing
in New York City (taking into account (i) the deductibility of state and local
income taxes for U.S. federal income tax purposes, assuming the limitation of
Section 68(a)(2) of the Code applies and taking into account any impact of
Section 68(f) of the Code, and (ii) the character (long-term or short-term
capital gain, dividend income or other ordinary income) of the applicable
income).

“Purchase Date” shall have the meaning assigned to such term in Section 2.04(c)
of this Annex.

“Rating Agency” means (1) each of Moody’s and S&P and (2) if Moody’s or S&P
ceases to rate the Senior Notes for reasons outside of the Borrower’s control, a
“nationally recognized statistical rating organization” within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act selected by the Borrower or any
Parent of the Borrower as a replacement agency for Moody’s or S&P, as the case
may be.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person other than an Unrestricted Subsidiary of such Person. Unless
otherwise indicated in this Annex, all references to Restricted Subsidiaries
shall mean Restricted Subsidiaries of the Borrower.

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by the Borrower or a Restricted Subsidiary whereby the
Borrower or a Restricted Subsidiary transfers such property to a Person and the
Borrower or such Restricted Subsidiary leases it from such Person, other than
leases between the Borrower and a Restricted Subsidiary of the Borrower or
between Restricted Subsidiaries of the Borrower.

“S&P” means Standard & Poor’s Ratings Group or any successor to the rating
agency business thereof.

“Satellite” means any satellite owned by the Borrower or any of its Restricted
Subsidiaries and any satellite purchased by the Borrower or any of its
Restricted Subsidiaries pursuant to the terms of a Satellite Purchase Agreement,
whether such satellite is in the process of manufacture, has been delivered for
launch or is in orbit (whether or not in operational service).

“Satellite Manufacturer” means, with respect to any Satellite, the prime
contractor and manufacturer of such Satellite.

“Satellite Purchase Agreement” means, with respect to any Satellite, the
agreement between the applicable Satellite Purchaser and the applicable
Satellite Manufacturer relating to the manufacture, testing and delivery of such
Satellite.

“Satellite Purchaser” means the Borrower or any Restricted Subsidiary that is a
party to a Satellite Purchase Agreement.

 

22



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission.

“Second Amended and Restated Limited Liability Company Agreement” means the
Second Amended and Restated Limited Liability Company Agreement of the Borrower
dated as of February 28, 2006, as amended, modified or supplemented from time to
time, in each case, in accordance with the Agreement.

“Secured Indebtedness” means any Indebtedness secured by a Lien.

“Secured Indebtedness Leverage Ratio” means, with respect to any Person, at any
date the ratio of (i) Secured Indebtedness of such Person and its Restricted
Subsidiaries as of such date of calculation (determined on a consolidated basis
in accordance with GAAP) to (ii) Adjusted EBITDA of such Person for the four
full fiscal quarters for which internal financial statements are available
immediately preceding such date on which such additional Indebtedness is
Incurred. In the event that the Borrower or any of its Restricted Subsidiaries
Incurs or redeems any Indebtedness subsequent to the commencement of the period
for which the Secured Indebtedness Leverage Ratio is being calculated but prior
to the event for which the calculation of the Secured Indebtedness Leverage
Ratio is made (the “Secured Leverage Calculation Date”), then the Secured
Indebtedness Leverage Ratio shall be calculated giving pro forma effect to such
Incurrence or redemption of Indebtedness as if the same had occurred at the
beginning of the applicable four-quarter period. The provisions applicable to
pro forma transactions and Indebtedness set forth in the second paragraph of the
definition of “Debt to Adjusted EBITDA Ratio” will apply for purposes of making
the computation referred to in this paragraph.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Senior Credit Agreement” means (i) the Amended and Restated Credit Agreement
dated as of April 13, 2006, among the Borrower, the lenders party thereto, Bear
Stearns Corporate Lending Inc., as administrative agent, Morgan Stanley Senior
Funding, Inc., as syndication agent, and Bear Stearns & Co. Inc. and Morgan
Stanley Senior Funding, Inc., as joint lead arrangers and joint bookrunners, as
amended, restated, supplemented, waived, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), restructured,
repaid, refunded, refinanced or otherwise modified from time to time, including
any one or more agreements or indentures extending the maturity thereof,
refinancing, replacing or otherwise restructuring all or any portion of the
Indebtedness under such agreement or agreements or indenture or indentures or
any successor or replacement agreement or agreements or indenture or indentures
or increasing the amount loaned or issued thereunder or altering the maturity
thereof and (ii) whether or not the credit agreement referred to in
clause (i) remains outstanding, if designated by the Borrower to be included in
the definition of “Senior Credit Agreement,” one or more (A) debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (B) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (C) instruments or agreements
evidencing any other Indebtedness, in each case, with the same or different
Borrower or issuers and, in each case, as amended, supplemented, modified,
extended, restructured, renewed, refinanced, restated, replaced or refunded in
whole or in part from time to time.

“Senior Loan Documents” means the “Loan Documents” as such term is defined in
the Senior Credit Agreement as in effect on the Closing Date.

 

23



--------------------------------------------------------------------------------

“Senior Credit Agreement Obligations” means, pursuant to the terms of the Senior
Credit Agreement or any other Senior Loan Document, all amounts owing to the
administrative agent or any lender thereunder.

“Similar Business” means any business or activity of the Borrower or any of its
Subsidiaries currently conducted or proposed as of April 13, 2006, or any
business or activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof, or is complementary, incidental,
ancillary or related thereto.

“SPACEWAY Services Agreement” means the SPACEWAY Services Agreement between the
Borrower and DIRECTV dated as of the April 22, 2005 for the provision of
technical services to each other in connection with SPACEWAY assets, in each
case as such agreement may be amended, modified or otherwise supplemented from
time to time.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the control of the issuer unless such contingency has
occurred).

“Subordinated Indebtedness” means (a) with respect to the Borrower, any
Indebtedness of the Borrower which is by its terms subordinated in right of
payment to the Loans and the Loan Obligations and (b) with respect to any
Subsidiary Loan Party, any Indebtedness of such Subsidiary Loan Party which is
by its terms subordinated in right of payment to its guarantee of the Loan
Obligations.

“Subsidiary” means, with respect to any Person, (1) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of such Person or a combination thereof,
(2) any partnership, joint venture or limited liability company of which
(x) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise, and (y) such Person or any Wholly Owned Restricted Subsidiary of such
Person is a controlling general partner or otherwise controls such entity and
(3) any Person that is consolidated in the consolidated financial statements of
the specified Person in accordance with GAAP.

“Subtracted Historical Adjustment” means the gain on sale of real estate for
purposes of calculating Adjusted EBITDA, in the amount set forth in and as
further described in the Offering Memorandum, but only to the extent the
adjustment for such gain occurred in the consecutive four quarter period
referred to in the definition of Debt to Adjusted EBITDA Ratio.

“Total Assets” means, with respect to any Person, the total consolidated assets
of such Person and its Restricted Subsidiaries, as shown on the most recent
balance sheet.

“Transaction Documents” means the Transaction Agreement, Senior Loan Documents,
the Debt Documents and, in each case, any other document entered into in
connection therewith, in each case as amended, supplemented or modified from
time to time.

 

24



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means:

(1) any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of such Person
in the manner provided below; and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Borrower may designate any Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Subsidiary of the Borrower
(other than any Subsidiary of the Subsidiary to be so designated); provided,
however, that the Subsidiary to be so designated and its Subsidiaries do not at
the time of designation have and do not thereafter Incur any Indebtedness
pursuant to which the lender has recourse to any of the assets of the Borrower
or any of its Restricted Subsidiaries (other than Equity Interests of
Unrestricted Subsidiaries); provided, further, however, that either:

(a) the Subsidiary to be so designated has total consolidated assets of $1,000
or less; or

(b) if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under the covenant in Section 2.02 of this Annex.

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided, however, that immediately after giving
effect to such designation:

(x) (1) the Borrower could Incur $1.00 of additional Indebtedness pursuant to
the Debt to Adjusted EBITDA Ratio test described in the first paragraph in
Section 2.01 of this Annex, or (2) the Debt to Adjusted EBITDA Ratio for the
Borrower and its Restricted Subsidiaries would be less than such ratio for the
Borrower and its Restricted Subsidiaries immediately prior to such designation,
in each case on a pro forma basis taking into account such designation, and

(y) no Event of Default shall have occurred and be continuing.

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the Board of Directors of the
Borrower giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the foregoing provisions.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing (1) the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment, by (2) the sum of all such payments.

 

25



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares or interests required to be held by
foreign nationals) shall at the time be owned by such Person or by one or more
Wholly Owned Subsidiaries of such Person and one or more Wholly Owned
Subsidiaries of such Person.

“Wholly Owned Restricted Subsidiary” is any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

ARTICLE II.

Section 2.01 Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

The Borrower covenants and agrees with each Lender that, so long as the
Agreement shall remain in effect (except contingent indemnification obligations)
and until the principal of and interest on each Loan, all Fees and all other
expenses or amounts payable under any Loan Document have been paid in full,
unless the Required Lenders shall otherwise consent in writing:

(1) the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Stock; and

(2) the Borrower will not permit any of its Restricted Subsidiaries to issue any
shares of Preferred Stock;

provided, however, that the Borrower and any Restricted Subsidiary may Incur
Indebtedness (including Acquired Indebtedness) or issue shares of Disqualified
Stock and any Restricted Subsidiary may issue shares of Preferred Stock, in each
case if the Debt to Adjusted EBITDA Ratio of the Borrower for the most recently
ended four full fiscal quarters for which internal financial statements are
available immediately preceding the date on which such additional Indebtedness
is Incurred or such Disqualified Stock or Preferred Stock is issued would be
less than or equal to 5.00 to 1.00 determined on a pro forma basis (including a
pro forma application of the net proceeds therefrom), as if the additional
Indebtedness had been Incurred, or the Disqualified Stock or Preferred Stock had
been issued, as the case may be, and the application of proceeds therefrom had
occurred at the beginning of such four-quarter period; provided that the amount
of Indebtedness that may be Incurred and Disqualified Stock or Preferred Stock
that may be issued pursuant to the foregoing by non-Subsidiary Loan Parties
shall not exceed $40.0 million at any one time outstanding (the “Non-Guarantor
Exception”).

The foregoing limitations will not apply to (collectively, “Permitted Debt”):

(a) Indebtedness created under the Senior Credit Agreement and under the other
Senior Loan Documents and the Incurrence by the Borrower or its Restricted
Subsidiaries of Indebtedness under any other Senior Credit Agreement and the
issuance and creation of letters of credit and bankers’ acceptances thereunder
(with letters of credit and bankers’ acceptances being deemed to have a
principal amount equal to the face amount thereof) in aggregate principal amount
not to exceed the greater of (x) $50.0 million and (y) the amount of the
Borrowing Base as of the date of such Incurrence;

(b) Indebtedness created hereunder and under the other Loan Documents;

 

26



--------------------------------------------------------------------------------

(c) Indebtedness of the Borrower and its Restricted Subsidiaries existing on
April 13, 2006 (other than Indebtedness described in clauses (a) and (b)),
including, without limitation, the Indebtedness outstanding under the Senior
Notes and guarantees thereof;

(d) (1) Indebtedness (including Capitalized Lease Obligations) Incurred by the
Borrower or any of its Restricted Subsidiaries, Disqualified Stock issued by the
Borrower or any of its Restricted Subsidiaries and Preferred Stock issued by any
Restricted Subsidiaries of the Borrower to finance (whether prior to or within
270 days after) the purchase, lease, construction or improvement of property
(real or personal) or equipment (whether through the direct purchase of assets
or the Capital Stock of any Person owning such assets (but no other material
assets)) and (2) any Acquired Indebtedness, provided, however, that the
aggregate principal amount of Indebtedness (including Acquired Indebtedness),
Disqualified Stock and Preferred Stock incurred pursuant to this clause (d),
when aggregated with the principal amount of all other Indebtedness (including
Acquired Indebtedness), Disqualified Stock and Preferred Stock then outstanding
that was Incurred pursuant to this clause (d), does not exceed the greater of
(x) $25.0 million and (y) 3.5% of Total Assets of the Borrower at the time of
Incurrence;

(e) Indebtedness Incurred by the Borrower or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to drawn letters of credit
and drawn bank guarantees issued in the ordinary course of business, including
without limitation drawn letters of credit in respect of workers’ compensation
claims, health, disability or other benefits to employees or former employees or
their families or property, casualty or liability insurance or self-insurance,
or other Indebtedness with respect to reimbursement type obligations regarding
workers’ compensation claims;

(f) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, Incurred in connection with the Transactions
or the disposition of any business, assets or a Subsidiary of the Borrower in
accordance with the terms of the Agreement, other than guarantees of
Indebtedness Incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such acquisition;

(g) Indebtedness of the Borrower to a Restricted Subsidiary; provided that any
such Indebtedness is subordinated in right of payment to the Loan Obligations;
provided, further, that any subsequent issuance or transfer of any Capital Stock
or any other event which results in any such Restricted Subsidiary ceasing to be
a Restricted Subsidiary or any other subsequent transfer of any such
Indebtedness (except to the Borrower or another Restricted Subsidiary) shall be
deemed, in each case, to be an Incurrence of such Indebtedness;

(h) shares of Preferred Stock of a Restricted Subsidiary issued to the Borrower
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event that results in any Restricted
Subsidiary that holds such shares of Preferred Stock of another Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of Preferred Stock (except to the Borrower or
another Restricted Subsidiary) shall be deemed, in each case, to be an issuance
of shares of Preferred Stock;

(i) Indebtedness of a Restricted Subsidiary to the Borrower or another
Restricted Subsidiary; provided that if a Subsidiary Loan Party incurs such
Indebtedness, and such Indebtedness is owed to a Restricted Subsidiary that is
not a Subsidiary Loan Party, such Indebtedness is subordinated in right of
payment to the guarantee of such Subsidiary Loan Party; provided, further, that
any subsequent issuance or transfer of any Capital Stock or any other event
which results in any Restricted Subsidiary holding such Indebtedness ceasing to
be a Restricted Subsidiary or any other subsequent transfer of any

 

27



--------------------------------------------------------------------------------

such Indebtedness (except (x) to the Borrower or another Restricted Subsidiary
or (y) a pledge of Indebtedness referred to in this clause (i) shall be deemed
to be held by the pledgor and shall not be deemed a transfer until the pledgee
commences actions to foreclose on such Indebtedness) shall be deemed, in each
case, to be an Incurrence of such Indebtedness;

(j) Hedging Obligations that are Incurred in the ordinary course of business
(and not for speculative purposes) (1) for the purpose of fixing or hedging
interest rate risk with respect to any Indebtedness that is permitted by the
terms of the Agreement to be outstanding or (2) for the purpose of fixing or
hedging currency exchange rate risk with respect to any currency exchanges;

(k) Indebtedness (including reimbursement obligations with respect to drawn
letters of credit and bank guarantees) in respect of drawn performance, bid,
appeal and surety bonds and completion guarantees provided by the Borrower or
any Restricted Subsidiary in the ordinary course of business;

(l) Indebtedness or Disqualified Stock of the Borrower or any Restricted
Subsidiary of the Borrower and Preferred Stock of any Restricted Subsidiary of
the Borrower not otherwise permitted hereunder in an aggregate principal amount
which, when aggregated with the principal amount or liquidation preference of
all other Indebtedness and Disqualified Stock then outstanding and Incurred
pursuant to this clause (l), does not exceed $40.0 million at any one time
outstanding;

(m) any guarantee by the Borrower or a Restricted Subsidiary of Indebtedness or
other obligations of the Borrower or any of its Restricted Subsidiaries so long
as the Incurrence of such Indebtedness or other Obligations by the Borrower or
such Restricted Subsidiary is permitted under the terms of the Agreement;
provided that if such Indebtedness is by its express terms subordinated in right
of payment to the Loan Obligations or the guarantee of such Restricted
Subsidiary, as applicable, any such guarantee of such guarantor with respect to
such Indebtedness shall be subordinated in right of payment to the Loan
Obligations or such Subsidiary Loan Party’s guarantee, as applicable,
substantially to the same extent as such Indebtedness is subordinated to the
Loan Obligations or the guarantee of such Restricted Subsidiary, as applicable;

(n) the Incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness or Disqualified Stock or Preferred Stock of a Restricted Subsidiary
of the Borrower which serves to refund, refinance or defease any Indebtedness,
Disqualified Stock or Preferred Stock Incurred as permitted under the first
paragraph of this covenant and clauses (b), (c), (d), (n), (o), (r) and (s) of
this paragraph or any Indebtedness, Disqualified Stock or Preferred Stock
Incurred to so refund or refinance such Indebtedness, Disqualified Stock or
Preferred Stock, including any Indebtedness, Disqualified Stock or Preferred
Stock Incurred to pay premiums and fees in connection therewith (subject to the
following proviso, “Refinancing Indebtedness”) prior to its respective maturity;
provided, however, that such Refinancing Indebtedness:

(1) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded or refinanced;

(2) has a Stated Maturity which is no earlier than the earlier of (x) the Stated
Maturity of the Indebtedness being refunded or refinanced or (y) at least 91
days later than the Maturity Date;

(3) to the extent such Refinancing Indebtedness refinances (a) Indebtedness
junior to the Loan Obligations or the guarantee of such Restricted Subsidiary,
as applicable, such

 

28



--------------------------------------------------------------------------------

Refinancing Indebtedness is junior to the Loan Obligations or the guarantee of
such Restricted Subsidiary, as applicable, or (b) Disqualified Stock or
Preferred Stock, such Refinancing Indebtedness is Disqualified Stock or
Preferred Stock;

(4) is Incurred in an aggregate principal amount (or if issued with original
issue discount, an aggregate issue price) that is equal to or less than the
aggregate principal amount (or if issued with original issue discount, the
aggregate accreted value) then outstanding of the Indebtedness being refinanced
plus premium and fees Incurred in connection with such refinancing;

(5) shall not include (x) Indebtedness, Disqualified Stock or Preferred Stock of
a Subsidiary of the Borrower that is not a Subsidiary Loan Party that refinances
Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Subsidiary Loan Party, or (y) Indebtedness of the Borrower or a Restricted
Subsidiary that refinances Indebtedness, Disqualified Stock or Preferred Stock
of an Unrestricted Subsidiary; and

(6) in the case of any Refinancing Indebtedness Incurred to refinance
Indebtedness outstanding under clause (d) or (s), shall be deemed to have been
Incurred and to be outstanding under such clause (d) or (s), as applicable, and
not this clause (n) for purposes of determining amounts outstanding under such
clauses (d) and (s);

and provided, further, that subclauses (1) and (2) of this clause (n) will not
apply to any refunding, refinancing or defeasance of (A) the Loan Obligations,
(B) the Senior Notes, or (C) any Secured Indebtedness, including the Senior
Credit Agreement Obligations;

(o) Indebtedness, Disqualified Stock or Preferred Stock of Persons that are
acquired by the Borrower or any of its Restricted Subsidiaries or merged or
amalgamated into the Borrower or a Restricted Subsidiary in accordance with the
terms of the Agreement; provided, however, that such Indebtedness, Disqualified
Stock or Preferred Stock is not Incurred in contemplation of such acquisition,
merger or amalgamation; provided, further, however, that after giving effect to
such acquisition, merger or amalgamation:

(1) the Borrower would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the Debt to Adjusted EBITDA Ratio test set forth in the
first paragraph of this covenant; or

(2) the Debt to Adjusted EBITDA Ratio of the Borrower would be less than or
equal to such ratio immediately prior to such acquisition;

(p) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its Incurrence;

(q) Indebtedness of the Borrower or any Restricted Subsidiary supported by a
letter of credit or bank guarantee issued pursuant to the Senior Credit
Agreement, in a principal amount not in excess of the stated amount of such
letter of credit or bank guarantee;

(r) Contribution Indebtedness;

(s) Indebtedness of non-Subsidiary Loan Parties Incurred for working capital
purposes and any refinancings of such Indebtedness; provided, however, that the
aggregate principal

 

29



--------------------------------------------------------------------------------

amount of Indebtedness Incurred under this clause (s), when aggregated with the
principal amount of all other Indebtedness then outstanding and Incurred
pursuant to this clause (s), does not exceed $25.0 million;

(t) Indebtedness of the Borrower or its Restricted Subsidiaries pursuant to the
Equipment Financing Agreements;

(u) Indebtedness Incurred by the Borrower or any of its Restricted Subsidiaries
under Capitalized Lease Obligations with respect to no more than three
Satellites at any time; and

(v) Subordinated Indebtedness Incurred by the Borrower or any of the Subsidiary
Loan Parties to finance the purchase, design, lease, construction, launch,
launch insurance, in-orbit insurance or improvement of one of more Satellites
(other than SPACEWAY 3) following the Closing Date; provided, however, that the
aggregate amount of Subordinated Indebtedness Incurred under this clause (v),
when aggregated with the principal amount of all other Subordinated Indebtedness
then outstanding and Incurred pursuant to this clause (v), does not exceed
$200.0 million.

For purposes of determining compliance with this covenant, in the event that an
item of Indebtedness, Disqualified Stock or Preferred Stock meets the criteria
of one or more of the categories of permitted Indebtedness, Disqualified Stock
or Preferred Stock described in clauses (a) through (v) above or is entitled to
be Incurred pursuant to the first paragraph of this covenant, the Borrower
shall, in its sole discretion, divide, classify or reclassify, or later divide,
classify or reclassify, such item of Indebtedness, Disqualified Stock or
Preferred Stock in any manner that complies with this covenant and such item of
Indebtedness, Disqualified Stock or Preferred Stock will be treated as having
been Incurred pursuant to one or more of such clauses or pursuant to the first
paragraph hereof. Notwithstanding the foregoing, Indebtedness under the Senior
Credit Agreement outstanding on April 13, 2006 (if any) will be deemed to have
been incurred on such date in reliance on the exception provided by clause
(a) above and the Borrower shall not be permitted to reclassify all or any
portion of such Indebtedness outstanding on April 13, 2006. Accrual of interest,
the accretion of accreted value, amortization or original issue discount, the
payment of interest in the form of additional Indebtedness with the same terms,
the payment of dividends on Preferred Stock in the form of additional shares of
Preferred Stock of the same class, the accretion of liquidation preference and
increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies will not be deemed to be an
Incurrence of Indebtedness for purposes of this covenant. Guarantees of, or
obligations in respect of letters of credit relating to, Indebtedness which is
otherwise included in the determination of a particular amount of Indebtedness
shall not be included in the determination of such amount of Indebtedness;
provided that the Incurrence of the Indebtedness represented by such guarantee
or letter of credit, as the case may be, was in compliance with this covenant.

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term debt, or first committed or
first Incurred (whichever yields the lower U.S. dollar equivalent), in the case
of revolving credit debt; provided that if such Indebtedness is Incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable U.S. dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.

 

30



--------------------------------------------------------------------------------

Section 2.02 Limitation on Restricted Payments.

The Borrower covenants and agrees with each Lender that, so long as the
Agreement shall remain in effect (except contingent indemnification obligations)
and until the principal of and interest on each Loan, all Fees and all other
expenses or amounts payable under any Loan Document have been paid in full,
unless the Required Lenders shall otherwise consent in writing, the Borrower
will not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly:

(1) declare or pay any dividend or make any distribution on account of the
Borrower’s or any of its Restricted Subsidiaries’ Equity Interests, including
any payment with respect to such Equity Interests made in connection with any
merger, amalgamation or consolidation involving the Borrower (other than
(A) dividends or distributions by the Borrower payable solely in Equity
Interests (other than Disqualified Stock) of the Borrower or (B) dividends or
distributions by a Restricted Subsidiary so long as, in the case of any dividend
or distribution payable on or in respect of any class or series of securities
issued by a Restricted Subsidiary other than a Wholly Owned Restricted
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities);

(2) purchase or otherwise acquire or retire for value any Equity Interests of
the Borrower or any Parent of the Borrower, including in connection with any
merger or consolidation;

(3) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment or
scheduled maturity, any Subordinated Indebtedness of the Borrower or any
Restricted Subsidiary (other than the payment, redemption, repurchase,
defeasance, acquisition or retirement of (A) Subordinated Indebtedness in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of such payment,
redemption, repurchase, defeasance, acquisition or retirement and
(B) Indebtedness permitted under clauses (g) and (i) of the second paragraph of
the covenant in Section 2.01 of this Annex); or

(4) make any Restricted Investment

(all such payments and other actions set forth in clauses (1) through (4) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:

(a) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

(b) immediately after giving effect to such transaction on a pro forma basis,
the Borrower would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the Debt to Adjusted EBITDA Ratio test in the first
paragraph of the covenant in Section 2.01 of this Annex; and

(c) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
April 13, 2006 (including Restricted Payments permitted by clauses (1), (4),
(6) and (7) of the next succeeding paragraph, but excluding all other Restricted
Payments permitted by the next succeeding paragraph), is less than the amount
equal to the difference between (i) the Cumulative Credit and (ii) 1.4 times
Cumulative Interest Expense.

 

31



--------------------------------------------------------------------------------

The foregoing provisions will not prohibit:

(1) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of the Agreement;

(2) (a) the repurchase, retirement or other acquisition of any Equity Interests
(“Retired Capital Stock”) of the Borrower or any Parent of the Borrower or
Subordinated Indebtedness of the Borrower or any Parent of the Borrower or any
Subsidiary Loan Party in exchange for, or out of the proceeds of, the
substantially concurrent sale (other than the Cash Contribution Amount or the
sale of any Disqualified Stock or Designated Preferred Stock or any Equity
Interests sold to a Restricted Subsidiary of the Borrower or to an employee
stock ownership plan or any trust established by the Borrower or any of its
Subsidiaries) of Equity Interests of the Borrower or any Parent of the Borrower
or contributions to the equity capital of the Borrower (collectively, including
any such contributions, “Refunding Capital Stock”) and (b) the declaration and
payment of accrued dividends on the Retired Capital Stock out of the proceeds of
the substantially concurrent sale (other than to a Subsidiary of the Borrower or
to an employee stock ownership plan or any trust established by the Borrower or
any of its Subsidiaries) of Refunding Capital Stock;

(3) the redemption, repurchase or other acquisition or retirement of
Subordinated Indebtedness of the Borrower or any Subsidiary Loan Party made by
exchange for, or out of the proceeds of the substantially concurrent sale (or as
promptly as practicable after giving any requisite notice to the holders of such
Subordinated Indebtedness) of, new Indebtedness of the Borrower or any
Subsidiary Loan Party which is Incurred in accordance with the covenant in
Section 2.01 of this Annex so long as (a) the principal amount of such new
Indebtedness does not exceed the principal amount of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired for value (plus
the amount of any premium required to be paid under the terms of the instrument
governing the Subordinated Indebtedness being so redeemed, repurchased, acquired
or retired plus any fees incurred in connection therewith), (b) such
Indebtedness is Incurred by the Borrower or by a Subsidiary Loan Party in
respect of refinanced Indebtedness of a Subsidiary Loan Party and, in each case,
is subordinated to the Loan Obligations, or the related guarantee, as the case
may be, at least to the same extent as such Subordinated Indebtedness so
purchased, exchanged, redeemed, repurchased, acquired or retired for value,
(c) such Indebtedness has a final scheduled maturity date equal to or later than
the earlier of (x) final scheduled maturity date of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired or (y) at least
91 days later than the Maturity Date, and (d) such Indebtedness has a Weighted
Average Life to Maturity at the time Incurred which is not less than the
remaining Weighted Average Life to Maturity of the Subordinated Indebtedness
being so redeemed, repurchased, acquired or retired;

(4) the repurchase, retirement or other acquisition (or dividends to any Parent
of the Borrower to finance any such repurchase, retirement or other acquisition)
for value of Equity Interests of the Borrower or any Parent of the Borrower held
by any future, present or former employee, director or consultant of the
Borrower, any Parent of the Borrower or any Subsidiary of the Borrower pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan or other agreement or arrangement made after April 13,
2006; provided, however, that the aggregate amounts paid under this clause
(4) do not exceed $7.5 million in any calendar year (with unused amounts in any
calendar year being permitted to be carried over to succeeding calendar years
subject to a maximum payment (without giving effect to the following proviso) of
$15.0 million in any calendar year (commencing with 2006);

 

32



--------------------------------------------------------------------------------

provided, further, however, that such amount in any calendar year may be
increased by an amount not to exceed: (a) the cash proceeds received by the
Borrower or any of its Restricted Subsidiaries from the sale of Equity Interests
(other than Disqualified Stock or Designated Preferred Stock) of the Borrower to
members of management, directors or consultants of the Borrower, any Parent of
the Borrower and Restricted Subsidiaries of the Borrower (provided that the
amount of such cash proceeds utilized for any such repurchase, retirement, other
acquisition or dividend will not increase the amount available for Restricted
Payments under clause (c) of the immediately preceding paragraph); plus (b) the
cash proceeds of key man life insurance policies received by the Borrower, any
Parent of the Borrower (to the extent contributed to the Borrower) or the
Restricted Subsidiaries of the Borrower after April 13, 2006; less (c) the
amount of any Restricted Payments previously made pursuant to subclauses (a) and
(b) of this second proviso of clause (4); provided that the Borrower may elect
to apply all or any portion of the aggregate increase contemplated by subclauses
(a) and (b) above in any calendar year;

(5) the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of the Borrower or any of its Restricted
Subsidiaries issued or incurred in accordance with the covenant in Section 2.01
of this Annex;

(6) the declaration and payment of dividends or distributions (a) to holders of
any class or series of Designated Preferred Stock (other than Disqualified
Stock) issued after April 13, 2006 and (b) to any Parent of the Borrower, the
proceeds of which will be used to fund the payment of dividends to holders of
any class or series of Designated Preferred Stock (other than Disqualified
Stock) of any Parent of the Borrower issued after April 13, 2006; provided,
however, that (A) in the case of subclause (a) and (b) of this clause (6), for
the most recently ended four full fiscal quarters for which internal financial
statements are available immediately preceding the date of issuance of such
Designated Preferred Stock, after giving effect to such issuance (and the
payment of dividends or distributions) on a pro forma basis, the Borrower would
be permitted to Incur at least $1.00 of additional Indebtedness pursuant to the
Debt to Adjusted EBITDA Ratio test in the first paragraph of the covenant in
Section 2.01 of this Annex and (B) the aggregate amount of dividends declared
and paid pursuant to subclause (a) and (b) of this clause (6) does not exceed
the net cash proceeds actually received by the Borrower, or contributed to the
Borrower by any Parent, from any such sale of Designated Preferred Stock (other
than Disqualified Stock) issued after April 13, 2006;

(7) the payment of dividends on the Borrower’s common Capital Stock (or the
payment of dividends to any Parent of the Borrower to fund the payment by such
Parent of the Borrower of dividends on such entity’s common Capital Stock) of up
to 6.0% per annum of the net cash proceeds received by or contributed to the
Borrower from any public offering of common Capital Stock after April 13, 2006,
other than public offerings with respect to common Capital Stock of the Borrower
or any Parent of the Borrower registered on Form S-4 or Form S-8 and other than
any public sale constituting an Excluded Contribution;

(8) Investments that are made with Excluded Contributions;

(9) other Restricted Payments in an aggregate amount not to exceed $30.0
million;

(10) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to the Borrower or a Restricted Subsidiary of the
Borrower by, Unrestricted Subsidiaries (other than to the extent such
Investments were made pursuant to clause (9) above or pursuant to clauses (9) or
(10) of the definition of Permitted Investments);

 

33



--------------------------------------------------------------------------------

(11) (a) for so long as the Borrower is a Flow Through Entity, payment of
dividends or other distributions to any member of the Borrower in an amount,
with respect to any period after April 13, 2006, (i) not to exceed the tax
amount that the Borrower is required to distribute to its members pursuant to
Section 6.3.4 of the Second Amended and Restated Limited Liability Company
Agreement as in effect on April 13, 2006 with respect to the Borrower for such
period or (ii) in the event that Section 6.3.4 of the Second Amended and
Restated Limited Liability Company Agreement is no longer operable, equal to
(A) the product of the amount of aggregate net taxable income allocated by the
Borrower to such member of the Borrower for such period multiplied by the
Presumed Tax Rate for such period less (B) the amount of dividends or other
distributions, if any, received by such member from the Borrower during such
period; and (b) if the Borrower is not a Flow Through Entity, payment of
dividends or other distributions to any direct or indirect Parent of the
Borrower that files a consolidated U.S. federal tax return that includes the
Borrower and its subsidiaries in an amount not to exceed the amount that the
Borrower and its Restricted Subsidiaries would have been required to pay in
respect of federal, state or local taxes, as the case may be, in respect of such
year if the Borrower and its Restricted Subsidiaries had paid such taxes
directly as a stand-alone taxpayer or stand-alone group;

(12) the declaration and payment of dividends to, or the making of loans to, any
Parent of the Borrower (a) in amounts required for such entity to pay general
corporate overhead expenses (including salaries, bonuses and benefits paid to
management and employees of any Parent, directors’ and officers’ insurance
premiums, audit fees and other costs associated with any Parent being a public
company with a class of equity securities registered under the Exchange Act and
professional and administrative expenses) for any direct or indirect parent
entity of the Borrower to the extent such expenses are attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries and
(b) in amounts required for any Parent of the Borrower to pay interest and/or
principal on Indebtedness that satisfies each of the following: (i) the proceeds
of which were contributed to the Borrower or any of its Restricted Subsidiaries,
(ii) that has been guaranteed by, or is otherwise considered Indebtedness of,
the Borrower Incurred in accordance with the covenant in Section 2.01 of this
Annex and (iii) that was incurred (A) to refund, refinance or defease
Indebtedness of such Parent of the Borrower or the Borrower and (B) pursuant to
the first paragraph or clause (n) of the second paragraph of the covenant in
Section 2.01 of this Annex;

(13) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(14) payments to Permitted Holders for management, consulting, monitoring and
advisory services in an aggregate amount not to exceed $1.0 million in any
fiscal year, plus out of pocket costs and expenses incurred in connection with
such services;

(15) the payment, purchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness, Disqualified Stock or Preferred Stock
of the Borrower and its Restricted Subsidiaries pursuant to provisions similar
to those described under Sections 2.04 and 2.09 of this Annex; provided that,
prior to such payment, purchase, redemption, defeasance or other acquisition or
retirement, the Borrower (or a third party to the extent permitted by the
Agreement) has made a Change of Control Offer or Asset Sale Offer, as the case
may be, with respect to the Loans as a result of such Change of Control or Asset
Sale, as the case may be, and has repurchased all Loans validly tendered and not
withdrawn in connection with such Change of Control Offer or Asset Sale Offer,
as the case may be; and

 

34



--------------------------------------------------------------------------------

(16) any Restricted Payment used to fund the Transactions and the fees and
expenses related thereto or made in connection with the consummation of the
Transactions (including payments made pursuant to or as contemplated by the
Transaction Documents, whether payable on the closing date of the Transactions
or thereafter), or owed by any Parent of the Borrower, the Borrower or
Restricted Subsidiaries of the Borrower to Affiliates, in each case to the
extent permitted by the covenant in Section 2.05 of this Annex;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (5), (6), (7), (9), (10), and (15),
no Default or Event of Default shall have occurred and be continuing or would
occur as a consequence thereof.

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Subsidiary, as the
case may be, pursuant to the Restricted Payment. The Fair Market Value of any
assets or securities that are required to be valued by this covenant will be
determined in good faith by senior management or the Board of Directors of the
Borrower.

As of the Closing Date, all of the Borrower’s Subsidiaries will be Restricted
Subsidiaries. The Borrower will not permit any Unrestricted Subsidiary to become
a Restricted Subsidiary except pursuant to the definition of “Unrestricted
Subsidiary.” For purposes of designating any Restricted Subsidiary as an
Unrestricted Subsidiary, all outstanding Investments by the Borrower and its
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments or Permitted Investments in
an amount determined as set forth in the last sentence of the definition of
“Investments.” Such designation will only be permitted if Restricted Payments or
Permitted Investments in such amount would be permitted at such time and if such
Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.

Section 2.03 Dividend and Other Payment Restrictions Affecting Subsidiaries.

The Borrower covenants and agrees with each Lender that, so long as the
Agreement shall remain in effect (except contingent indemnification obligations)
and until the principal of and interest on each Loan, all Fees and all other
expenses or amounts payable under any Loan Document have been paid in full,
unless the Required Lenders shall otherwise consent in writing, the Borrower
will not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or consensual restriction on the ability of any
Restricted Subsidiary to: (a)(i) pay dividends or make any other distributions
to the Borrower or any of its Restricted Subsidiaries (1) on its Capital Stock
or (2) with respect to any other interest or participation in, or measured by,
its profits; or (ii) pay any Indebtedness owed to the Borrower or any of its
Restricted Subsidiaries; (b) make loans or advances to the Borrower or any of
its Restricted Subsidiaries; or (c) sell, lease or transfer any of its
properties or assets to the Borrower or any of its Restricted Subsidiaries;
except in each case for such encumbrances or restrictions existing under or by
reason of:

(1) encumbrances or restrictions pursuant to this Agreement and contractual
encumbrances or restrictions in effect on April 13, 2006, including pursuant to
the Senior Credit Agreement and the other Senior Loan Documents;

(2) the Senior Note Indenture and the Senior Notes (and any exchange notes and
guarantees thereof);

(3) applicable law or any applicable rule, regulation or order;

 

35



--------------------------------------------------------------------------------

(4) any agreement or other instrument of a Person acquired by the Borrower or
any Restricted Subsidiary which was in existence at the time of such acquisition
(but not created in contemplation thereof), which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person, or the property or assets of the Person, so acquired;

(5) contracts or agreements for the sale of assets, including customary
restrictions with respect to a Subsidiary pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary;

(6) Secured Indebtedness otherwise permitted to be Incurred pursuant to the
covenants in Sections 2.01 and 2.06 of this Annex that limit the right of the
debtor to dispose of the assets securing such Indebtedness;

(7) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(8) customary provisions in joint venture agreements and other similar
agreements (including customary provisions in agreements relating to any Joint
Venture);

(9) purchase money obligations for property acquired and Capitalized Lease
Obligations in the ordinary course of business that impose restrictions of the
nature discussed in clause (c) above on the property so acquired;

(10) customary provisions contained in leases, licenses, contracts and other
similar agreements entered into in the ordinary course of business that impose
restrictions of the type described in clause (c) above on the property subject
to such lease;

(11) other Indebtedness or Disqualified Stock of the Borrower or any Restricted
Subsidiary of the Borrower or Preferred Stock of any Restricted Subsidiary of
the Borrower that is Incurred subsequent to the Closing Date and permitted
pursuant to the covenant in Section 2.01 of this Annex; provided that such
encumbrances and restrictions contained in any agreement or instrument will not
materially affect the Borrower’s ability to make anticipated principal or
interest payments on the Loan Obligations (as determined in good faith by senior
management or the Board of Directors of the Borrower);

(12) restrictions pursuant to the Equipment Financing Agreements; and

(13) any encumbrances or restrictions of the type referred to in clauses (a),
(b) and (c) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (1) through
(12) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of senior management or the Board of Directors of the
Borrower, no more restrictive as a whole with respect to such encumbrances and
restrictions than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

For purposes of determining compliance with this covenant, (i) the priority of
any Preferred Stock in receiving dividends or liquidating distributions prior to
dividends or liquidating distributions being paid on common Capital Stock shall
not be deemed a restriction on the ability to make

 

36



--------------------------------------------------------------------------------

distributions on Capital Stock and (ii) the subordination of loans or advances
made to the Borrower or a Restricted Subsidiary of the Borrower to other
Indebtedness Incurred by the Borrower or any such Restricted Subsidiary shall
not be deemed a restriction on the ability to make loans or advances.

Section 2.04 Asset Sales.

(a) The Borrower covenants and agrees with each Lender that, so long as the
Agreement shall remain in effect (except contingent indemnification obligations)
and until the principal of and interest on each Loan, all Fees and all other
expenses or amounts payable under any Loan Document have been paid in full,
unless the Required Lenders shall otherwise consent in writing, the Borrower
will not, and will not permit any of its Restricted Subsidiaries to, cause or
make an Asset Sale, unless (x) the Borrower or any of its Restricted
Subsidiaries, as the case may be, receives consideration at the time of such
Asset Sale at least equal to the Fair Market Value (as determined in good faith
by the Board of Directors of the Borrower) of the assets sold or otherwise
disposed of and (y) at least 75% of the consideration therefor received by the
Borrower or such Restricted Subsidiary, as the case may be, is in the form of
Cash Equivalents; provided that the amount of: (a) any liabilities (as shown on
the Borrower’s or such Restricted Subsidiary’s most recent balance sheet) of the
Borrower or any Restricted Subsidiary of the Borrower (other than liabilities
that are by their terms subordinated to the Loan Obligations) that are assumed
by the transferee of any such assets and from which the Borrower or any
Restricted Subsidiary are released in writing, (b) any notes or other
obligations or other securities or assets received by the Borrower or such
Restricted Subsidiary of the Borrower from such transferee that are converted by
the Borrower or such Restricted Subsidiary of the Borrower into cash within 180
days of the receipt thereof (to the extent of the cash received), and (c) any
Designated Non-cash Consideration received by the Borrower or any of its
Restricted Subsidiaries in such Asset Sale having an aggregate Fair Market Value
(as determined in good faith by the Board of Directors of the Borrower), taken
together with all other Designated Non-cash Consideration received pursuant to
this clause (c) that is at that time outstanding, not to exceed 5.0% of Total
Assets of the Borrower at the time of the receipt of such Designated Non-cash
Consideration (with the Fair Market Value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value), shall be deemed to be Cash Equivalents for the
purposes of this provision.

(b) Within 365 days after the receipt by the Borrower or any Restricted
Subsidiary of the Borrower of the Net Proceeds of any Asset Sale (or Event of
Loss Proceeds), the Borrower or such Restricted Subsidiary of the Borrower may
apply the Net Proceeds from such Asset Sale (together with any Event of Loss
Proceeds), at its option:

(1) to permanently reduce Obligations under Secured Indebtedness or Pari Passu
Indebtedness (provided that if the Borrower or any Subsidiary Loan Party shall
so reduce Obligations under Pari Passu Indebtedness (other than Pari Passu
Indebtedness that is Secured Indebtedness), the Borrower will equally and
ratably reduce Obligations under the Loans if the Loans are then prepayable or,
if the Loans may not then be prepaid, by making an offer (in accordance with the
procedures set forth below for an Asset Sale Offer) to all holders to purchase
at a purchase price equal to 100% of the principal amount thereof, plus accrued
and unpaid interest, if any, the pro rata principal amount of Loans that would
otherwise be prepaid) or Indebtedness of a Restricted Subsidiary that is not a
Subsidiary Loan Party, in each case other than Indebtedness owed to the Borrower
or an Affiliate of the Borrower,

(2) to make an investment in any one or more businesses (provided that if such
investment is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in such Person becoming a Restricted Subsidiary of the
Borrower), or capital expenditures or assets, in each case used or useful in a
Similar Business, and/or

 

37



--------------------------------------------------------------------------------

(3) to make an investment in any one or more businesses (provided that if such
investment is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in such Person becoming a Restricted Subsidiary of the
Borrower), properties or assets that replace the properties and assets that are
the subject of such Asset Sale or Event of Loss;

provided that in the case of clauses (2) and (3) above, a binding commitment
shall be treated as a permitted application of the Net Proceeds from the date of
such commitment and, in the event such binding commitment is later canceled or
terminated for any reason before such Net Proceeds are so applied, the Borrower
or such Restricted Subsidiary enters into another binding commitment within nine
months of such cancellation or termination of the prior binding commitment;
provided, further, that any such binding commitment to invest shall be subject
to only customary conditions (other than financing).

Pending the final application of any such Net Proceeds (or Event of Loss
Proceeds), the Borrower or such Restricted Subsidiary of the Borrower may
temporarily reduce Indebtedness under a revolving credit facility, if any, or
otherwise invest such Net Proceeds (or Event of Loss Proceeds) in Cash
Equivalents or Investment Grade Securities.

Any Net Proceeds from any Asset Sale (or Event of Loss Proceeds) that are not
applied as provided and within the time period set forth in the first sentence
of this Section 2.04(b) (it being understood that any portion of such Net
Proceeds (or Event of Loss Proceeds) used to make an offer to purchase Loans, as
described in clause (1) above of this Section 2.04(b), shall be deemed to have
been invested whether or not such offer is accepted) will be deemed to
constitute “Excess Proceeds.” When the aggregate amount of Excess Proceeds
exceeds $15.0 million, the Borrower shall make an Asset Sale Offer (and, at the
option of the Borrower, to holders of any Pari Passu Indebtedness) to purchase
the maximum principal amount of Loans (and such Pari Passu Indebtedness) that is
an integral multiple of $2,000 that may be purchased out of the Excess Proceeds
at an offer price in cash in an amount equal to 100% of the principal amount
thereof (or, in the event such Pari Passu Indebtedness was issued with
significant original issue discount, 100% of the accreted value thereof), plus
accrued and unpaid interest, if any (or, in respect of such Pari Passu
Indebtedness, such lesser price, if any, as may be provided for by the terms of
such Pari Passu Indebtedness), to the date fixed for the closing of such offer,
in accordance with the procedures set forth in the Agreement. The Borrower will
commence an Asset Sale Offer with respect to Excess Proceeds within ten Business
Days after the date that Excess Proceeds exceed $15.0 million as provided in
Section 2.04(c) of this Annex. To the extent that the aggregate amount of Loans
(and such Pari Passu Indebtedness) tendered for prepayment pursuant to an Asset
Sale Offer is less than the Excess Proceeds, the Borrower may use any remaining
Excess Proceeds for any purpose that is not prohibited by the Agreement. If the
aggregate principal amount of Loans tendered for prepayment by Lenders exceeds
the amount of Excess Proceeds, the Administrative Agent shall select the Loans
(and such Pari Passu Indebtedness) to be purchased as provided in
Section 2.04(c) of this Annex. Upon completion of any such Asset Sale Offer, the
amount of Excess Proceeds shall be reset at zero.

(c) In the event that, pursuant to this Section 2.04, the Borrower is required
to commence an offer to all Lenders to prepay the Loans (an “Asset Sale Offer”),
it will follow the procedures specified below.

The Asset Sale Offer shall be made to all Lenders and, at the option of the
Borrower, to all holders of other Pari Passu Indebtedness. The Asset Sale Offer
will remain open for a period of at least 20 Business Days following its
commencement and not more than 30 Business Days, except to the extent that a
longer period is required by applicable law (the “Offer Period”). No later than
three Business Days after the termination of the Offer Period (the “Purchase
Date”), the Borrower will apply all Excess Proceeds (the “Offer Amount”) to the
prepayment of Loans and such other Pari Passu

 

38



--------------------------------------------------------------------------------

Indebtedness (on a pro rata basis, if applicable and practicable) or, if less
than the Offer Amount has been tendered for prepayment, all Loans and other Pari
Passu Indebtedness tendered in response to the Asset Sale Offer.

Upon the commencement of an Asset Sale Offer, the Borrower will send, by first
class mail, a notice to the Administrative Agent, who will deliver such notice
to the Lenders. The notice will contain all instructions and materials necessary
to enable such Lenders to tender Loans for prepayment pursuant to the Asset Sale
Offer. The notice, which will govern the terms of the Asset Sale Offer, will
state:

(1) that the Asset Sale Offer is being made pursuant to this Section 2.04 and
the length of time the Asset Sale Offer will remain open;

(2) the Offer Amount, the purchase price and the Purchase Date;

(3) a statement that any Lender wishing to have its Loans repaid pursuant to
such Asset Sale Offer must comply with this Section 2.04(c).

In order to accept any Asset Sale Offer, a Lender shall notify the
Administrative Agent in writing at its address for notices contained in the
Agreement prior to noon on the Business Day prior to the last day of the Offer
Period of such Lender’s election to require the Borrower to prepay all or a
portion of such Lender’s Loans pursuant to such Asset Sale Offer (which, in the
case of any election to require less than all of such Lender’s Loans to be
prepaid in such Asset Sale Offer, shall be in a minimum principal amount of
$2,000 or an integral multiple thereof) and shall specify the amount of such
Lender’s Loans which such Lender requests be prepaid in such Asset Sale Offer.
In order to validly withdraw any election with respect to any Loans in any Asset
Sale Offer, the Lender holding such Loans shall notify the Administrative Agent
in writing at its address for notices contained in the Agreement prior to noon
on the Business Day prior to the last day of the Offer Period of such Lender’s
election to withdraw such Loans from such Asset Sale Offer, which notification
shall include a copy of such Lender’s previous notification electing to have its
Loans prepaid in such Asset Sale Offer and shall state that such election is
withdrawn. The Administrative Agent shall from time to time, upon request by the
Borrower, advise the Borrower of the amount of Loans that have accepted any
Asset Sale Offer. If more Loans (and such Pari Passu Indebtedness) are elected
to be prepaid pursuant to an Asset Sale Offer than the Borrower are required to
prepay, the principal amount of the Loans (and Pari Passu Indebtedness) to be
purchased will be determined pro rata based on the principal amounts so elected
and the selection of the actual Loans for purchase will be made by the
Administrative Agent on a pro rata basis to the extent practicable.

Section 2.05 Transactions with Affiliates.

The Borrower covenants and agrees with each Lender that, so long as the
Agreement shall remain in effect (except contingent indemnification obligations)
and until the principal of and interest on each Loan, all Fees and all other
expenses or amounts payable under any Loan Document have been paid in full,
unless the Required Lenders shall otherwise consent in writing, the Borrower
will not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, make any payment to, or sell, lease, transfer or otherwise dispose
of any of its properties or assets to, or purchase any property or assets from,
or enter into or make or amend any transaction or series of transactions,
contract, agreement, understanding, loan, advance or guarantee with or for the
benefit of, any Affiliate of the Borrower (each of the foregoing, an “Affiliate
Transaction”) involving aggregate consideration in excess of $2.0 million,
unless:

(a) such Affiliate Transaction is on terms that are not less favorable to the
Borrower or the relevant Restricted Subsidiary than those that could have been
obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person; and

 

39



--------------------------------------------------------------------------------

(b) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $10.0 million, the
Borrower delivers to the Administrative Agent a resolution adopted in good faith
by the majority of the Board of Directors of the Borrower approving such
Affiliate Transaction and set forth in an Officers’ Certificate certifying that
such Affiliate Transaction complies with clause (a) above.

The foregoing provisions will not apply to the following:

(1) transactions between or among the Borrower and/or any of its Restricted
Subsidiaries;

(2) Restricted Payments permitted by the provisions of the covenant in
Section 2.02 of this Annex and Investments under the definition of “Permitted
Investments” in this Annex;

(3) the entering into of any agreement to pay, and the payment of,
(i) management, consulting, monitoring and advisory fees and expenses to the
Permitted Holders in an aggregate amount in any fiscal year not to exceed $1.0
million and (ii) expense reimbursement, in each case made pursuant to any
agreement, or any agreement contemplated by such agreement, each as described
under the caption “Certain relationships and related transactions” in the
Offering Memorandum;

(4) the payment of reasonable and customary fees to, and indemnity provided on
behalf of officers, directors, employees or consultants of the Borrower, any
Parent of the Borrower or any Restricted Subsidiary of the Borrower;

(5) payments by the Borrower or any of its Restricted Subsidiaries to the
Permitted Holders made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including, without limitation, in connection with acquisitions or divestitures,
which payments are (x) approved by a majority of the Board of Directors of the
Borrower in good faith or (y) made pursuant to any agreement, or any agreement
contemplated by such agreement, each as described under the caption “Certain
relationships and related transactions” in the Offering Memorandum;

(6) transactions in which the Borrower or any of its Restricted Subsidiaries, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (a) of the preceding paragraph;

(7) payments or loans (or cancellation of loans) to employees or consultants
that are (x) approved by a majority of the Board of Directors of the Borrower in
good faith, (y) made in compliance with applicable law and (z) otherwise
permitted under the Agreement;

(8) any agreement as in effect as of April 13, 2006 and any amendment thereto
(so long as any such agreement together with all amendments thereto, taken as a
whole, is not more disadvantageous to the Lenders in any material respect than
the original agreement as in effect on April 13, 2006 as determined in good
faith by senior management or the Board of Directors of the Borrower) or any
transaction contemplated thereby;

 

40



--------------------------------------------------------------------------------

(9) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of the Agreement that are fair to the Borrower or
the Restricted Subsidiaries, in the reasonable determination of the members of
the Board of Directors of the Borrower, or are on terms at least as favorable as
would reasonably have been entered into at such time with an unaffiliated party;

(10) if otherwise permitted under the Agreement, the issuance of Equity
Interests (other than Disqualified Stock) of the Borrower to any Permitted
Holder or to any director, officer, employee or consultant of the Borrower or
any Parent of the Borrower;

(11) the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock option and stock ownership plans or similar employee benefit plans
approved by the Board of Directors of the Borrower or of a Restricted Subsidiary
of the Borrower, as appropriate, in good faith;

(12) any contribution to the capital of the Borrower;

(13) transactions permitted by, and complying with, the provisions of the
covenant in Section 2.08 of this Annex;

(14) transactions between the Borrower or any of its Restricted Subsidiaries and
any Person, a director of which is also a director of the Borrower or any direct
or indirect parent company of the Borrower, provided, however, that such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
Person;

(15) pledges of Equity Interests of Unrestricted Subsidiaries;

(16) any agreement entered into in compliance with Section 7.10 of the Second
Amended and Restated Limited Liability Company Agreement, the procedures of
which are described under the caption “Certain relationships and related
transactions” in the Offering Memorandum; and

(17) any employment agreements entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;

(18) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, the Transaction
Documents and any amendment thereto or similar agreements which it may enter
into thereafter; provided, however, that the existence of, or the performance by
the Borrower or any of its Restricted Subsidiaries of its obligations under, any
future amendment to any such existing agreement or under any similar agreement
entered into after the Closing Date shall only be permitted by this clause
(18) to the extent that the terms of any such amendments thereto, taken as a
whole, or new agreement are not materially adverse to the Lenders; and

(19) the Transactions contemplated by the Transaction Documents and the payment
of all fees and expenses related to the Transactions.

 

41



--------------------------------------------------------------------------------

Section 2.06 Liens.

The Borrower covenants and agrees with each Lender that, so long as the
Agreement shall remain in effect (except contingent indemnification obligations)
and until the principal of and interest on each Loan, all Fees and all other
expenses or amounts payable under any Loan Document have been paid in full,
unless the Required Lenders shall otherwise consent in writing, the Borrower
will not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, create, Incur or suffer to exist any Lien (other than Permitted
Liens) on any asset or property now owned or hereafter acquired by the Borrower
or any such Restricted Subsidiary, or any income or profits therefrom unless:

(1) in the case of Liens securing Indebtedness that is Subordinated
Indebtedness, the Loans or such guaranty under the Agreement of a Subsidiary
Loan Party is secured by a Lien on such property or assets that is senior in
priority to such Liens; and

(2) in all other cases, the Loans or such guaranty under the Agreement of a
Subsidiary Loan Party is equally and ratably secured;

provided that any Lien which is granted to secure the Loans or such guaranty
under this Section 2.06 shall be automatically released and discharged at the
same time as the release of the Lien that gave rise to the obligation to secure
the Loans or such guaranty under this Section 2.06.

Section 2.07 Limitation on Lines of Business.

The Borrower covenants and agrees with each Lender that, so long as the
Agreement shall remain in effect (except contingent indemnification obligations)
and until the principal of and interest on each Loan, all Fees and all other
expenses or amounts payable under any Loan Document have been paid in full,
unless the Required Lenders shall otherwise consent in writing, the Borrower
will not, and will not permit any Restricted Subsidiary to, engage in any
business other than a Similar Business.

Section 2.08 Merger, Amalgamation, Consolidation or Sale of All or Substantially
All Assets.

The Borrower covenants and agrees with each Lender that, so long as the
Agreement shall remain in effect (except contingent indemnification obligations)
and until the principal of and interest on each Loan, all Fees and all other
expenses or amounts payable under any Loan Document have been paid in full,
unless the Required Lenders shall otherwise consent in writing, the Borrower may
not consolidate, amalgamate or merge with or into or wind up into (whether or
not the Borrower is the surviving corporation), or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets in one or more related transactions to, any Person unless:

(1) the Borrower is the surviving Person or the Person formed by or surviving
any such consolidation, amalgamation or merger (if other than the Borrower) or
to which such sale, assignment, transfer, lease, conveyance or other disposition
has been made is a corporation, partnership or limited liability company
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof (the Borrower or such Person,
as the case may be, being herein called the “Successor Company”);

(2) the Successor Company (if other than the Borrower) expressly assumes all the
obligations of the Borrower under the Agreement and the Loan Obligations
pursuant to documents or instruments in form reasonably satisfactory to the
Administrative Agent;

(3) immediately after giving effect to such transaction no Default or Event of
Default shall have occurred and be continuing;

 

42



--------------------------------------------------------------------------------

(4) immediately after giving pro forma effect to such transaction, as if such
transaction had occurred at the beginning of the applicable four-quarter period
(and treating any Indebtedness which becomes an obligation of the Successor
Company or any of its Restricted Subsidiaries as a result of such transaction as
having been Incurred by the Successor Company or such Restricted Subsidiary at
the time of such transaction), either (a) the Successor Company would be
permitted to Incur at least $1.00 of additional Indebtedness pursuant to the
Debt to Adjusted EBITDA Ratio test set forth in the first paragraph of the
covenant in Section 2.01 of this Annex; or (b) the Debt to Adjusted EBITDA Ratio
for the Successor Company and its Restricted Subsidiaries would be equal to or
less than such ratio for the Borrower and its Restricted Subsidiaries
immediately prior to such transaction.

(5) each Subsidiary Loan Party, unless it is the other party to the transactions
described above, shall have by written agreement, confirmed that its guarantee
shall apply to such Person’s obligations under the Agreement; and

(6) if the Successor Company is not organized as a corporation after such
transaction, HNS Finance Corp. or a successor corporation which is a Subsidiary
of the Successor Company shall continue to be co-obligor of the Loan Obligations
and shall have confirmed its obligations in writing under the Agreement.

The Successor Company (if other than the Borrower) will succeed to, and be
substituted for (so that from and after the date of such consolidation, merger,
sale, assignment, transfer, lease, conveyance or other disposition, the
provisions of the Agreement referring to the “Borrower” shall refer instead to
the Successor Company and not to the Borrower). And may exercise every right and
power of the Borrower under the Agreement with the same effect as if such
successor Person had been named as the Borrower herein, and the Borrower will
automatically be released and discharged from its obligations under the
Agreement and the Loan Obligations, but in the case of a lease of all or
substantially all of its assets, the Borrower will not be released from the
obligations to pay the principal of and interest on the Loan Obligations.

Notwithstanding the foregoing, the Borrower may merge, amalgamate or consolidate
with an Affiliate incorporated or organized solely for the purpose of
incorporating or organizing the Borrower in another state of the United States,
the District of Columbia or any territory of the United States so long as the
amount of Indebtedness of the Borrower and its Restricted Subsidiaries is not
increased thereby (any transaction described in this sentence a “Specified
Merger/Transfer Transaction”). This Section 2.08 will not apply to a sale,
assignment, transfer, conveyance or other disposition of assets between or among
the Borrower and its Restricted Subsidiaries.

For purposes of this covenant, the sale, lease, conveyance, assignment, transfer
or other disposition of all or substantially all of the properties and assets of
one or more Subsidiaries of the Borrower, which properties and assets, if held
by the Borrower instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of the Borrower on a consolidated
basis, shall be deemed to be the transfer of all or substantially all of the
properties and assets of the Borrower.

Section 2.09 Change of Control.

(a) The Borrower covenants and agrees with each Lender that, so long as the
Agreement shall remain in effect (except contingent indemnification obligations)
and until the principal of and interest on each Loan, all Fees and all other
expenses or amounts payable under any Loan Document have been paid in full,
unless the Required Lenders shall otherwise consent in writing, within 30 days
following any Change of Control, except to the extent the Borrower have
previously elected to prepay Loans as described in Section 2.07 of the
Agreement, the Borrower shall mail a notice (a “Change of Control Offer”) to the
Administrative Agent (who shall deliver such notice to the Lenders):

(1) that a Change of Control has occurred and that each Lender has the right to
require the Borrower to purchase such Lender’s Loans at a purchase price in cash
equal to 101% of the principal amount thereof, plus accrued and unpaid interest
to the date of purchase;

 

43



--------------------------------------------------------------------------------

(2) the circumstances and relevant facts and financial information regarding
such Change of Control;

(3) the repurchase date (which shall be no earlier than 30 days nor later than
60 days from the date such notice is mailed); and

(4) a statement that any Lender wishing to have its Loans repaid pursuant to
such Change of Control must comply with Section 2.09(d) of this Annex.

(b) Notwithstanding Section 2.09(a) of this Annex, the Borrower will not be
required to make a Change of Control Offer upon a Change of Control if (1) a
third party makes the Change of Control Offer in the manner, at the times and
otherwise in compliance with the requirements set forth in this Section 2.09
applicable to a Change of Control Offer made by the Borrower and prepays all
Loans validly tendered for prepayment and not withdrawn under such Change of
Control Offer or (2) notice of prepayment has been given pursuant to
Section 2.07 of the Agreement, unless and until there is a default in payment of
the applicable prepayment price.

(c) A Change of Control Offer may be made in advance of a Change of Control, and
conditioned upon such Change of Control, if a definitive agreement is in place
for the Change of Control at the time of making of the Change of Control Offer.

(d) In order to accept any Change of Control Offer, a Lender shall notify the
Administrative Agent in writing at its address for notices contained in the
Agreement prior to noon on the Business Day prior to the repurchase date set
forth in Section 2.09(a)(3) of this Annex of such Lender’s election to require
the Borrower to prepay all or a portion of such Lender’s Loans pursuant to such
Change of Control Offer (which, in the case of any election to require less than
all of such Lender’s Loans to be prepaid in such Change of Control Offer, shall
be in a minimum principal amount of $2,000 or an integral multiple thereof) and
shall specify the amount of such Lender’s Loans which such Lender requests be
prepaid in such Change of Control Offer. In order to validly withdraw any
election with respect to any Loans in any Change of Control Offer, the Lender
holding such Loans shall notify the Administrative Agent in writing at its
address for notices contained in the Agreement prior to noon on the Business Day
prior to the repurchase date set forth in Section 2.09(a)(3) of this Annex of
such Lender’s election to withdraw such Loans from such Change of Control Offer,
which notification shall include a copy of such Lender’s previous notification
electing to have its Loans prepaid in such Change of Control Offer and shall
state that such election is withdrawn. The Administrative Agent shall from time
to time, upon request by the Borrower, advise the Borrower of the amount of
Loans that have accepted any Change of Control Offer.

Section 2.10 Restrictions on Activities of HNS Finance Corp. Other than in
connection with or incident to its obligations relating to the Loans under this
Agreement and its existence, HNS Finance will not hold any assets, become liable
for any obligations or engage in any business activities, including, without
limitation, any business activities that would be the subject of the covenants
set forth in this Annex and in the Agreement; provided, however, that HNS
Finance may be a co-obligor (or a guarantor) with respect to Indebtedness
permitted to be Incurred by this Agreement if the Borrower

 

44



--------------------------------------------------------------------------------

is a primary obligor of such Indebtedness and the net proceeds of such
Indebtedness are received by the Borrower or one or more of the Borrower’s
Subsidiaries other than HNS Finance, including without limitation, Indebtedness
under the Senior Credit Agreement and the Senior Notes. At any time after the
Borrower or any successor entity is a corporation, HNS Finance may consolidate
or merge with or into the Borrower or any Restricted Subsidiary.

 

45